 



STOCK PURCHASE AGREEMENT

 

between

 

AIR INDUSTRIES GROUP

 

and

 

CPI AEROSTRUCTURES, INC.

 

Dated as of March 21, 2018

 







 

TABLE OF CONTENTS

 

Page

 

ARTICLE  I    DEFINITIONS 1 ARTICLE II   PURCHASE AND SALE 11 Section
2.01   Purchase and Sale 11 Section 2.02   Total Purchase Price 11 Section
2.03   Transactions to be Effected at the Closing 12 Section 2.04   Initial
Purchase Price Adjustment 14 Section 2.05   Closing 16 Section
2.06   Withholding Tax 16 ARTICLE  III    REPRESENTATIONS AND WARRANTIES OF
SELLER 17 Section 3.01   Organization and Authority of Seller 17 Section
3.02   Organization, Authority and Qualification of the Acquired Companies 17
Section 3.03   Capitalization 17 Section 3.04   No Conflicts; Consents 18
Section 3.05   Unaudited Financial Statements 19 Section 3.06   Undisclosed
Liabilities 19 Section 3.07   Absence of Certain Changes, Events and Conditions
19 Section 3.08   Material Contracts 22 Section 3.09   Title to Assets; Real
Property 23 Section 3.10   Condition and Sufficiency of Assets 23 Section
3.11   Intellectual Property 24 Section 3.12   Inventory 25 Section
3.13   Accounts Receivable 25 Section 3.14   Customers and Suppliers 25 Section
3.15   Insurance 26 Section 3.16   Legal Proceedings; Governmental Orders 27
Section 3.17   Compliance With Laws; Permits 27 Section 3.18   Environmental
Matters 27 Section 3.19   Employee Benefit Matters 29 Section 3.20   Employment
Matters 32 Section 3.21   Taxes. 34 Section 3.22   Intercompany Arrangements 36
Section 3.23   Books and Records 36 Section 3.24   Brokers 36 Section
3.25   Full Disclosure 36 ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF BUYER
37 Section 4.01   Organization and Authority of Buyer 37 Section 4.02   No
Conflicts; Consents 37 Section 4.03   Investment Purpose 37 Section
4.04   Brokers 38 Section 4.05   Legal Proceedings 38 ARTICLE V   COVENANTS 38
Section 5.01   Conduct of Business Prior to the Closing 38 Section 5.02   Access
to Information 39 Section 5.03   No Solicitation of Other Bids 39 Section
5.04   Notice of Certain Events 40 Section 5.05   Resignations 40

 



i



 

TABLE OF CONTENTS

 

Page

 

Section 5.06   Confidentiality 40 Section 5.07   Non-Competition;
Non-Solicitation 41 Section 5.08   Governmental Approvals and Consents 42
Section 5.09   Closing Financial Statements 44 Section 5.10   Inventory
Adjustment 44 Section 5.11   Intercompany Accounts 44 Section 5.12   Termination
of Intercompany Arrangements 44 Section 5.13   Termination of Indebtedness 45
Section 5.14   Payments 45 Section 5.15   Books and Records 45 Section
5.16   Financing 46 Section 5.17   Closing Conditions 46 Section 5.18   Public
Announcements 46 Section 5.19   Further Assurances 46 ARTICLE VI   TAX MATTERS
46 Section 6.01   Tax Covenants 46 Section 6.02   Termination of Existing Tax
Sharing Agreements 47 Section 6.03   Tax Indemnification 47 Section
6.04   Straddle Period 48 Section 6.05   Section 338(h)(10) Election 48 Section
6.06   Contests 50 Section 6.07   Cooperation and Exchange of Information 50
Section 6.08   Tax Treatment of Indemnification Payments 50 Section
6.09   Payments to Buyer 50 Section 6.10   Survival 50 Section 6.11   Overlap 51
ARTICLE VII   CONDITIONS TO CLOSING 51 Section 7.01   Conditions to Obligations
of All Parties 51 Section 7.02   Conditions to Obligations of Buyer 51 Section
7.03   Conditions to Obligations of Seller 53 ARTICLE VIII   INDEMNIFICATION 55
Section 8.01   Survival 55 Section 8.02   Indemnification by Seller 55 Section
8.03   Indemnification by Buyer 56 Section 8.04   Certain Limitations 56 Section
8.05   Indemnification Procedures 57 Section 8.06   Payments; Indemnification
Escrow Fund 59 Section 8.07   Tax Treatment of Indemnification Payments 60
Section 8.08   Effect of Investigation 60 Section 8.09   Exclusive Remedies 60
ARTICLE IX   TERMINATION 60 Section 9.01   Termination 60 Section 9.02   Effect
of Termination 61 ARTICLE X   MISCELLANEOUS 62 Section 10.01   Expenses 62
Section 10.02   Notices 62

 



ii



 

TABLE OF CONTENTS

 

Page

 

Section 10.03   Interpretation 63 Section 10.04   Headings 63 Section
10.05   Severability 63 Section 10.06   Entire Agreement 64 Section
10.07   Successors and Assigns 64 Section 10.08   No Third-party Beneficiaries
64 Section 10.09   Amendment and Modification; Waiver 64 Section
10.10   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 64
Section 10.11   Specific Performance 65 Section 10.12   Counterparts 65

 

EXHIBITS

 

Exhibit A – Escrow Agreement

Exhibit B – Sublease

Exhibit C – Transition Services Agreement

 



iii



 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of March 21, 2018, is
entered into between AIR INDUSTRIES GROUP, a Nevada corporation (“Seller”) and
CPI AEROSTRUCTURES, INC., a New York corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
no par value (the “Shares”), of Welding Metallurgy, Inc., a New York corporation
(the “Company”);

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein; and

 

WHEREAS, a portion of the purchase price payable by Buyer to Seller shall be
placed in escrow by Buyer, the release of which shall be contingent upon certain
events and conditions, all as set forth in this Agreement and the Escrow
Agreement (as defined herein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

The following terms have the meanings specified or referred to in this ARTICLE
I:

 

“Acquired Companies” has the meaning set forth in Section 3.02.

 

“Acquired Company” has the meaning set forth in Section 3.02.

 

“Acquired Company Intellectual Property” means all Intellectual Property that is
owned by an Acquired Company.

 

“Acquired Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, permissions and other Contracts, whether written or oral, relating to
Intellectual Property to which an Acquired Company is a party, beneficiary or
otherwise bound.

 

“Acquired Company IP Registrations” means all Acquired Company Intellectual
Property that is subject to any issuance, registration or application by, to or
with any Governmental Authority or authorized private registrar in any
jurisdiction, including issued patents, registered trademarks, domain names and
copyrights, and pending applications for any of the foregoing.

 



1



 

“Acquired Company Systems” has the meaning set forth in Section 3.11(e).

 

“Acquisition Proposal” has the meaning set forth in Section 5.03(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation” has the meaning set forth in Section 6.05(d)(ii).

 

“Ancillary Documents” means the Escrow Agreement, the Sublease and the
Transition Services Agreement.

 

“Balance Sheet” means the balance sheet of the Acquired Companies as of December
31, 2017 included in the Unaudited Financial Statements.

 

“Balance Sheet Date” means December 31, 2017.

 

“Basket Amount” has the meaning set forth in Section 8.04(a).

 

“Benefit Plan” has the meaning set forth in Section 3.19(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York are authorized or required by Law to be
closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Buyer’s Accountants” means CohnReznick LLP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

“Closing” has the meaning set forth in Section 2.05.

 



2



 

“Closing Date” has the meaning set forth in Section 2.05.

 

“Closing Date Payment” has the meaning set forth in Section 2.04(a)(i).

 

“Closing Financial Statements” has the meaning set forth in Section 5.09.

 

“Closing Indebtedness Certificate” means a certificate executed by the Chief
Financial Officer of each of the Acquired Companies certifying on behalf of the
Acquired Companies an itemized list of all outstanding Indebtedness as of the
open of business on the Closing Date and the Person to whom such outstanding
Indebtedness is owed and an aggregate total of such outstanding Indebtedness.

 

“Closing Transaction Expenses Certificate” means a certificate executed by the
Chief Financial Officer of each of the Acquired Companies, certifying the amount
of Transaction Expenses remaining unpaid as of the open of business on the
Closing Date (including an itemized list of each such unpaid Transaction Expense
with a description of the nature of such expense and the person to whom such
expense is owed).

 

“Closing Working Capital” means on a consolidated basis: (a) the Current Assets
of the Acquired Companies, less (b) the Current Liabilities of the Acquired
Companies, determined as of the open of business on the Closing Date.

 

“Closing Working Capital Statement” has the meaning set forth in Section
2.04(b)(i).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in Section 3.03(a).

 

“Company” has the meaning set forth in the recitals.

 

“Contingent Payment” has the meaning set forth in Section 2.02(a).

 

“Contingent Payments” has the meaning set forth in Section 2.02(a).

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Assets” means accounts receivable (less an allowance for doubtful
accounts as defined by GAAP for old, uncollected accounts), inventory and
prepaid expenses (defined as amounts paid by an Acquired Company for goods or
services to be delivered, or performed, on or after the Closing Date), in each
case, determined in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Closing Financial Statements as if such accounts
were being prepared and as of a fiscal year end.

 



3



 

“Current Liabilities” means accounts payable (defined as goods and/or services,
receipt or performance of which occurs prior to Closing Date, for which an
Acquired Company has received an invoice prior to the Closing Date), accrued
expenses (defined as goods or services, receipt or performance of which occurred
prior to the Closing Date, for which an Acquired Company has not received an
invoice but is determinable and evidenced by independent shipping documentation
or performance report) and customer deposits (defined as cash received by an
Acquired Company prior to the Closing Date, for which delivery of product will
occur on or after the Closing Date), in each case, determined in accordance with
GAAP applied using the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Closing
Financial Statements as if such accounts were being prepared and as of a fiscal
year end.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

“Disputed Amounts” has the meaning set forth in Section 2.04(c)(iii).

 

“Dollars or $” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership,
except for such non-monetary items as individually or in the aggregate do not
prevent any real property from being used for the purposes intended.

 

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of an Acquired Company as of:
(i) the date of this Agreement; and (ii) future years for which allocations have
been established and are in effect as of the date of this Agreement.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 



4



 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with an Acquired Company or any of its Affiliates as a
“single employer” within the meaning of Section 414 of the Code or Section 4001
of ERISA.

 

“Escrow Agent” means Continental Stock Transfer & Trust Company.

 

“Escrow Agreement” means the Escrow Agreement to be entered into by Buyer,
Seller and Escrow Agent at the Closing, substantially in the form of Exhibit A.

 

“Estimated Closing Working Capital” has the meaning set forth in Section
2.04(a)(ii).

 



5



 

“Estimated Closing Working Capital Statement” has the meaning set forth in
Section 2.04(a)(ii).

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Government Contract” has the meaning set forth in Section 3.08(a)(viii).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Indebtedness” means, without duplication and with respect to each Acquired
Company, all (a) indebtedness for borrowed money; (b) obligations for the
deferred purchase price of property or services (other than Current Liabilities
taken into account in the calculation of Closing Working Capital), (c) long or
short-term obligations evidenced by notes, bonds, debentures or other similar
instruments; (d) obligations under any interest rate, currency swap or other
hedging agreement or arrangement; (e) capital lease obligations; (f)
reimbursement obligations under any letter of credit, banker’s acceptance or
similar credit transactions; (g) guarantees made by an Acquired Company on
behalf of any third party in respect of obligations of the kind referred to in
the foregoing clauses (a) through (f); and (h) any unpaid interest, prepayment
penalties, premiums, costs and fees that would arise or become due as a result
of the prepayment of any of the obligations referred to in the foregoing clauses
(a) through (g).

 

“Indemnification Escrow Amount” means $1,500,000.

 

“Indemnification Escrow Fund” has the meaning set forth in Section
2.03(a)(iii)(B).

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Independent Accountant” has the meaning set forth in Section 2.04(c)(iii).

 



6



 

“Initial Purchase Price” has the meaning set forth in Section 2.02.

 

“Insurance Policies” has the meaning set forth in Section 3.15.

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; and (i) all other
intellectual or industrial property and proprietary rights.

 

“Inventory Adjustment Amount” has the meaning set forth in Section 5.10.

 

“Inventory Analysis” has the meaning set forth in Section 5.10.

 

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of Seller or an Acquired Company, after due inquiry.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liabilities” has the meaning set forth in Section 3.06.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.

 



7



 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise), assets or prospects of an Acquired Company,
or (b) the ability of Seller to consummate the transactions contemplated hereby
on a timely basis; provided, however, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition or change, directly or
indirectly, arising out of or attributable to: (i) general economic or political
conditions; (ii) conditions generally affecting the industries in which the
Acquired Companies operate; (iii) any changes in financial or securities markets
in general; (iv) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (v) any action required or
permitted by this Agreement, except pursuant to Section 3.04 and Section 5.08;
(vi) any changes in applicable Laws or accounting rules, including GAAP; or
(vii) the public announcement, pendency or completion of the transactions
contemplated by this Agreement; provided further, however, that any event,
occurrence, fact, condition or change referred to in clauses (i) through (iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on an Acquired Company compared to other participants in
the industries in which an Acquired Company conducts its businesses.

 

“Material Contracts” has the meaning set forth in Section 3.08(a).

 

“Material Customers” has the meaning set forth in Section 3.14(a).

 

“Material Suppliers” has the meaning set forth in Section 3.14(b).

 

“Multiemployer Plan” has the meaning set forth in Section 3.19(c).

 

“Non-U.S. Benefit Plan” has the meaning set forth in Section 3.19(a).

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” means (a) any Encumbrance for Taxes which are not yet
due, (b) any carrier’s, warehouseman’s, mechanic’s, materialman’s, repairman’s,
landlord’s or similar statutory or inchoate Encumbrance incidental to the
ordinary conduct of business which involves an obligation that is not yet due,
(c) any Encumbrance set forth in any of the financial statements of the Acquired
Companies delivered to Buyer in connection with the transactions contemplated
hereby, (d) those items set forth in the Disclosure Schedules, including without
limitation, Section 3.09(a) of the Disclosure Schedules or (e) minor
encroachments and defects in title which, in the aggregate, would not have a
material impact on the value or intended use of any of the Acquired Companies’
properties.

 



8



 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.04(b)(ii).

 

“Post-Closing Tax Period” means any taxable period beginning on the Closing Date
and, with respect to any taxable period beginning before and ending after the
Closing Date, the portion of such taxable period beginning on the Closing Date.

 

“Post-Closing Taxes” means Taxes of an Acquired Company for any Post-Closing Tax
Period.

 

“Pre-Closing Tax Period” means any taxable period ending on the day immediately
prior to the Closing Date and, with respect to any taxable period beginning
before and ending after the Closing Date, the portion of such taxable period
ending on and including the day immediately prior to the Closing Date.

 

“Pre-Closing Taxes” means Taxes of an Acquired Company for any Pre-Closing Tax
Period.

 

“Pricing Adjustment” has the meaning set forth in Section 5.10.

 

“Purchase Price Adjustment Escrow Amount” means $500,000.

 

“Purchase Price Adjustment Escrow Fund” has the meaning set forth in Section
2.03(a)(iii)(A).

 

“Qualified Benefit Plan” has the meaning set forth in Section 3.19(c).

 

“Real Property” means the real property owned, leased or subleased by an
Acquired Company, together with all buildings, structures and facilities located
thereon.

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.04(c)(ii).

 



9



 

“Restricted Business” means the business of designing, manufacturing, marketing,
selling, servicing, supporting, repairing, overhauling and/or maintaining (a)
build to print electronic assemblies or (b) fusion or spot welded assemblies.

 

“Restricted Period” has the meaning set forth in Section 5.07(a).

 

“Review Period” has the meaning set forth in Section 2.04(c)(i).

 

“Section 338(h)(10) Election” has the meaning set forth in Section 6.05(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

 

“Seller’s Accountants” means Rotenberg Meril Solomon Bertiger & Guttilla, P.C.

 

“Seller’s Fees” has the meaning set forth in Section 5.09.

 

“Seller Fundamental Representations” means the representations and warranties
set forth in Section 3.01 (Organization and Authority of Seller), Section 3.02
(Organization, Authority and Qualification of the Acquired Companies), Section
3.03 (Capitalization), Section 3.09(a) (Title to Assets; Real Property), Section
3.11 (Intellectual Property) and Section 3.24 (Brokers).

 

“Shares” has the meaning set forth in the recitals.

 

“Single Employer Plan” has the meaning set forth in Section 3.19(c).

 

“Statement of Objections” has the meaning set forth in Section 2.04(c)(ii).

 

“Straddle Period” has the meaning set forth in Section 6.04.

 

“Sublease” means the Sublease to be entered into by the Company and Seller,
substantially in the form of Exhibit B.

 

“Subsidiary” means Compac Development Corp., a New York corporation.

 

“Subsidiary Shares” has the meaning set forth in Section 3.03(d).

 

“Target Working Capital” means an amount equal to $9,500,000 less the Inventory
Adjustment Amount, if any.

 

“Tax” or “Taxes” means all federal, state, local, foreign and other income,
gross receipts, sales, use, production, ad valorem, transfer, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties.

 



10



 

“Tax Claim” has the meaning set forth in Section 6.06.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Territory” means the United States of America.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Total Escrow Amount” is the sum of the Indemnification Escrow Amount and the
Purchase Price Escrow Amount.

 

“Total Purchase Price” has the meaning set forth in Section 2.02.

 

“Total Purchase Price Allocation Schedule” has the meaning set forth in Section
6.05(d).

 

“Transition Services Agreement” means the Transition Services Agreement to be
entered into by Buyer and Seller at the Closing, substantially in the form of
Exhibit C.

 

“Transaction Expenses” means all fees and expenses incurred by an Acquired
Company at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Ancillary Documents, and the
performance and consummation of the transactions contemplated hereby and
thereby.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.05.

 

“Undisputed Amounts” has the meaning set forth in Section 2.04(c)(iii).

 

“Union” has the meaning set forth in Section 3.20(b).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

“Working Capital Schedule” has the meaning set forth in Section 2.04(a)(ii)

 

ARTICLE II 

 

PURCHASE AND SALE

 

Section 2.01       Purchase and Sale. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, the Shares, free and clear of all Encumbrances, except
those imposed by applicable securities laws, for the consideration specified in
Section 2.02.

 



11



 

Section 2.02       Total Purchase Price. The aggregate purchase price for the
Shares (the “Total Purchase Price”) shall be $9,000,000 (the “Initial Purchase
Price”), subject to adjustment pursuant to Section 2.04 hereof, plus the
Contingent Payments, if any. If a Section 338(h)(10) Election is made, the
parties agree to allocate the Total Purchase Price for tax purposes as provided
in Section 6.05(d).

 

(a)               Contingent Payments. Amounts due and owing by Buyer to Seller
pursuant to this Section 2.02(a), if any, shall be the “Contingent Payments” and
individually a “Contingent Payment.” The Contingent Payments shall be calculated
as follows:

 

(i)                $500,000 if the agreement described in item (a)(i) of Section
2.02 of the Disclosure Schedule is signed by the Company and the identified
counterparty (on the terms set forth on such schedule) on or before May
31, 2018;

 

(ii)              $500,000 if the agreement described in item (a)(ii) of Section
2.02 of the Disclosure Schedule is signed by the Company and the identified
counterparty (on the terms set forth on such schedule) on or before July 31,
2018;

 

(iii)            if the agreement described in item (a)(i) of Section 2.02 of
the Disclosure Schedule is signed by the Company and the identified counterparty
(on the terms set forth on such schedule) after May 31, 2018, an amount equal to
$500,000 reduced by $100,000 on the first day of each month (commencing June 1,
2018), on a cumulative basis, while such agreement is unsigned;

 

(iv)            if the agreement described in item (a)(ii) of Section 2.02 of
the Disclosure Schedule is signed by the Company and the identified counterparty
(on the terms set forth on such schedule) after July 31, 2018, an amount equal
to $500,000 reduced by $100,000 on the first day of each month (commencing
August 1, 2018), on a cumulative basis, while such agreement is unsigned.

 

By means of example, if the agreement described on item (a)(i) of Section 2.02
of the Disclosure Schedule is signed by the Company and the identified
counterparty (on the terms set forth on such schedule) on July 15, 2018, the
respective Contingent Payment will be $300,000 ($500,000 -$200,000).

 

Any Contingent Payment payable pursuant to this Section 2.02(a) will be paid by
Buyer to Seller (i) at Closing (as part of the Closing Date Payment) if the
signing of the respective agreement occurs prior to the Closing Date or (ii)
within five Business Days following the signing of the respective agreement if
such signing occurs on or after the Closing Date, by wire transfer of
immediately available funds, to an account or accounts designated in a written
notice to Buyer by Seller.

 



12



 

Section 2.03       Transactions to be Effected at the Closing.

 

(a)               At the Closing, Buyer shall:

 

(i)                deliver to Seller:

 

(A)the Closing Date Payment by wire transfer of immediately available funds to
an account designated in writing by Seller to Buyer no later than five Business
Days prior to the Closing Date; and

 

(B)the Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 7.03 of this Agreement.

 

(ii)              pay, on behalf of the Acquired Companies or Seller, the
following amounts:

 

(A)Indebtedness of the Acquired Companies to be paid at Closing, by wire
transfer of immediately available funds to the accounts and in the amounts
specified on the Closing Indebtedness Certificate;

 

(B)any Transaction Expenses unpaid at Closing, by wire transfer of immediately
available funds to the accounts and in the amounts specified on the Closing
Transaction Expenses Certificate; and

 

(C)Seller’s Fees.

 

(iii)            deliver to the Escrow Agent:

 

(A)the Purchase Price Adjustment Escrow Amount (such amount, including any
interest or other amounts earned thereon, if any, and less any disbursements
therefrom in accordance with the Escrow Agreement, the “Purchase Price
Adjustment Escrow Fund”) by wire transfer of immediately available funds to an
account designated by the Escrow Agent, to be held for the purpose of securing
the obligations of Seller in Section 2.04(d);

 

(B)the Indemnification Escrow Amount (such amount, including any interest or
other amounts earned thereon and less any disbursements therefrom in accordance
with the Escrow Agreement, the “Indemnification Escrow Fund”) for the purpose of
securing the indemnification obligations of Seller set forth in ARTICLE VIII and
the obligations of Seller in Section 2.04(d) and Section 6.09 and;

 

(C)the Escrow Agreement.

 



13



 

(b)               At the Closing, Seller shall:

 

(i)                deliver to Buyer:

 

(A)stock certificates evidencing the Shares, free and clear of all Encumbrances,
other than those imposed by applicable securities laws, duly endorsed in blank
or accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required stock transfer tax stamps affixed thereto; and

 

(B)the Ancillary Documents and all other agreements, documents, instruments or
certificates required to be delivered by Seller or the Company at or prior to
the Closing pursuant to Section 7.02 of this Agreement.

 

(ii)              deliver to the Escrow Agreement to the Escrow Agent.

 

Section 2.04       Initial Purchase Price Adjustment.

 

(a)               Closing Adjustment.

 

(i)                At the Closing, the Initial Purchase Price shall be adjusted
in the following manner:

 

(A)either (1) an increase by the amount, if any, by which the Estimated Closing
Working Capital (as determined in accordance with Section 2.04(a)(ii)) is
greater than the Target Working Capital, or (2) a decrease by the amount, if
any, by which the Estimated Closing Working Capital is less than the Target
Working Capital;

 

(B)a decrease by the outstanding Indebtedness of the Acquired Companies as of
the open of business on the Closing Date; and

 

(C)a decrease by the amount of unpaid Transaction Expenses of the Acquired
Companies as of the open of business on the Closing Date.

 

The net amount after giving effect to the adjustments listed above plus any
Contingent Payment payable at Closing, less the Total Escrow Amount and less the
Seller’s Fees shall be the “Closing Date Payment.”

 

(ii)              At least three Business Days before the Closing, Seller shall
prepare and deliver to Buyer a statement setting forth its good faith estimate
of Closing Working Capital (the “Estimated Closing Working Capital”) prepared in
accordance with Section 2.04(a)(ii) of the Disclosure Schedule (the “Working
Capital Schedule”), which statement shall contain an estimated balance sheet of
the Acquired Companies as of the Closing Date (without giving effect to the
transactions contemplated herein, except as specifically contemplated hereby), a
calculation of Estimated Closing Working Capital (the “Estimated Closing Working
Capital Statement”), and a certificate of the Chief Financial Officer of Seller
that the Estimated Closing Working Capital Statement was prepared in accordance
with GAAP to apply the same accounting methods, practices, principles, policies
and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Closing
Financial Statements for the most recent fiscal year end as if such Estimated
Closing Working Capital Statement was being prepared as of a fiscal year end.

 



14



 

(b)               Post-Closing Adjustment.

 

(i)                Within 90 calendar days after the Closing Date, Buyer shall
prepare and deliver to Seller a statement setting forth its calculation of
Closing Working Capital prepared in accordance with the Working Capital
Schedule, which statement shall contain an unaudited consolidated balance sheet
of the Acquired Companies as of the Closing Date (without giving effect to the
transactions contemplated herein, except as specifically contemplated hereby)
(the “Closing Working Capital Statement”) and a certificate of the Chief
Financial Officer of Buyer that the Closing Working Capital Statement was
prepared in accordance with GAAP to apply the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Closing Financial Statements for the most recent fiscal year
end as if such Closing Working Capital Statement was being prepared as of a
fiscal year end.

 

(ii)              The post-closing adjustment shall be an amount equal to the
Closing Working Capital minus the Estimated Closing Working Capital (the
“Post-Closing Adjustment”). If the Post-Closing Adjustment amount is a positive
number, such amount will be paid by Buyer to Seller and if the Post-Closing
Adjustment Amount is a negative number, the absolute value of such amount will
be paid by Seller to Buyer, in each case in accordance with Section 2.04(d).

 

(c)               Examination and Review.

 

(i)                Examination. After receipt of the Closing Working Capital
Statement, Seller shall have 30 calendar days (the “Review Period”) to review
the Closing Working Capital Statement. During the Review Period, Seller and
Seller’s Accountants shall have full access to the books and records of the
Acquired Companies, the personnel of, and work papers prepared by, Buyer and/or
Buyer’s Accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
Buyer’s possession) relating to the Closing Working Capital Statement as Seller
may reasonably request for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below), provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer or the Acquired Companies.

 



15



 

(ii)              Objection. On or prior to the last day of the Review Period,
Seller may object to the Closing Working Capital Statement by delivering to
Buyer a written statement setting forth Seller’s objections in reasonable
detail, indicating each disputed item or amount and the basis for Seller’s
disagreement therewith (the “Statement of Objections”). If Seller fails to
deliver the Statement of Objections before the expiration of the Review Period,
the Closing Working Capital Statement and the Post-Closing Adjustment, as the
case may be, reflected in the Closing Working Capital Statement shall be deemed
to have been accepted by Seller, unless such failure results from Buyer’s
failure to provide reasonable cooperation to Seller in its review of the
information underlying the Closing Working Capital Statement. If Seller delivers
the Statement of Objections before the expiration of the Review Period, Buyer
and Seller shall negotiate in good faith to resolve such objections within 30
calendar days after the delivery of the Statement of Objections (the “Resolution
Period”) and, if the same are so resolved within the Resolution Period, the
Post-Closing Adjustment and the Closing Working Capital Statement with such
changes as may have been agreed in writing by Buyer and Seller, shall be final
and binding and the Working Capital Statement shall be deemed accepted as of the
date of such resolution.

 

(iii)            Resolution of Disputes. If Seller and Buyer fail to reach an
agreement with respect to all of the matters set forth in the Statement of
Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts” with any amounts not so disputed, the
“Undisputed Amounts”) shall be submitted for resolution to EisnerAmper LLP or,
if EisnerAmper LLP is unable to serve, Buyer and Seller shall appoint by mutual
agreement an impartial nationally recognized firm of independent certified
public accountants other than Seller’s Accountants or Buyer’s Accountants (the
“Independent Accountant”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustment, as the case may be, and the Closing Working Capital Statement. The
parties hereto agree that all adjustments shall be made without regard to
materiality. The Independent Accountant shall only decide the specific items
under dispute by the parties and their decision for each Disputed Amount must be
within the range of values assigned to each such item in the Closing Working
Capital Statement and the Statement of Objections, respectively.

 

(iv)            Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Seller, on the one hand, and by Buyer,
on the other hand, based upon the percentage that the amount actually contested
but not awarded to Seller or Buyer, respectively, bears to the aggregate amount
actually contested by Seller and Buyer.

 

(v)            Determination by Independent Accountant. The Independent
Accountant shall make a determination as soon as practicable within 30 calendar
days (or such other time as the parties hereto shall agree in writing) after
their engagement, and their resolution of the Disputed Amounts and their
adjustments to the Closing Working Capital Statement and/or the Post-Closing
Adjustment shall be conclusive and binding upon the parties hereto.

 

(d)               Payments of Post-Closing Adjustment. Except as otherwise
provided herein, any payment of the Post-Closing Adjustment shall (A) be due (x)
within five Business Days of acceptance of the applicable Closing Working
Capital Statement or (y) if there are Disputed Amounts, then within five
Business Days of the resolution described in Section 2.04(c)(v) above; and (B)
be paid by wire transfer of immediately available funds to such account as is
directed by Buyer or Seller, as the case may be. Any payment of the Post-Closing
Adjustment owed by Seller to Buyer shall be paid by the Escrow Agent pursuant to
the terms of the Escrow Agreement from the Purchase Price Escrow Fund and to the
extent the amount of the Purchase Price Adjustment exceeds the amount available
to Buyer in the Purchase Price Adjustment Escrow Fund, from the Indemnification
Escrow Fund.

 



16



 

(e)               Adjustments for Tax Purposes. Any payments made pursuant to
Section 2.04 shall be treated as an adjustment to the Total Purchase Price by
the parties for Tax purposes, unless otherwise required by Law.

 

Section 2.05       Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 10:00 a.m., Eastern time, no
later than two Business Days after the last of the conditions to Closing set
forth in ARTICLE VII have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Graubard Miller, 405 Lexington Avenue 11th Floor, New York, New York 10174, or
at such other time or on such other date or at such other place as Seller and
Buyer may mutually agree upon in writing (the day on which the Closing takes
place being the “Closing Date”).

 

Section 2.06       Withholding Tax. Buyer and the Acquired Companies shall be
entitled to deduct and withhold from the Total Purchase Price all Taxes that
Buyer and the Acquired Companies may be required to deduct and withhold under
any provision of Tax Law. All such withheld amounts shall be treated as
delivered to Seller hereunder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this ARTICLE III are true and correct as of the date hereof and as of the
Closing Date.

 

Section 3.01       Organization and Authority of Seller. Seller is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of Nevada. Seller has full corporate power and authority to enter into
this Agreement and the Ancillary Documents to which Seller is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and Ancillary Document to which Seller is a party, the performance by
Seller of its obligations hereunder and thereunder, and the consummation by
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms. When an Ancillary Document to which Seller is or will
be a party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), the
Ancillary Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms.

 



17



 

Section 3.02       Organization, Authority and Qualification of the Acquired
Companies. Each of the Company and the Subsidiary (together, the “Acquired
Companies” and individually an “Acquired Company”) is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has full corporate power and authority to
own, operate or lease the properties and assets now owned, operated or leased by
it and to carry on its business as it has been and is currently conducted. Each
Acquired Company has full corporate power and authority to enter into the
Ancillary Documents to which it is a party, to carry out its obligations
thereunder and to consummate the transactions contemplated thereby. Section 3.02
of the Disclosure Schedules sets forth each jurisdiction in which each of the
Acquired Companies is licensed or qualified to do business, and each of the
Acquired Companies is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to so qualify would not have a
Material Adverse Effect. Complete and correct copies of the Certificate of
Incorporation and By-laws of each of the Acquired Companies and all amendments
thereto have been heretofore delivered to Buyer. All corporate actions taken by
an Acquired Company in connection with this Agreement and the Ancillary
Documents will be duly authorized on or prior to the Closing.

 

Section 3.03       Capitalization.

 

(a)               The authorized capital stock of the Company consists of 200
shares of common stock, no par value per (“Common Stock”), of which 100 shares
are issued and outstanding and constitute the Shares. All of the Shares have
been duly authorized, are validly issued, fully paid and non-assessable, and are
owned of record and beneficially by Seller, free and clear of all Encumbrances
other than those set forth in Section 3.03 of the Disclosure Schedule. Upon
consummation of the transactions contemplated by this Agreement, Buyer shall own
all of the Shares, free and clear of all Encumbrances other than those imposed
by applicable securities laws and resulting from the acts of Buyer.

 

(b)               All of the Shares were issued in compliance with applicable
Laws. None of the Shares were issued in violation of any agreement, arrangement
or commitment to which Seller or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any Person.

 

(c)               Except for the Subsidiary Shares, the Company does not own any
capital stock or other equity interest in any other Person. The Subsidiary does
not own any capital stock or other equity interest in any other Person.

 

(d)               The authorized capital stock of the Subsidiary consists of
1,000 shares of common stock, par value $.001 per share, of which 100 shares are
issued and outstanding (the “Subsidiary Shares”). All of the Subsidiary Shares
have been duly authorized, are validly issued, fully paid and non-assessable,
and are owned of record and beneficially by the Company, free and clear of all
Encumbrances other than those set forth in Section 3.03 of the Disclosure
Schedule.

 



18



 

(e)               There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Acquired Companies or
obligating Seller or the Acquired Companies to issue or sell any shares of
capital stock of, or any other interest in, the Acquired Companies other than
those set forth in Section 3.03 of the Disclosure Schedule. None of the Acquired
Companies have outstanding or authorized any stock appreciation, phantom stock,
profit participation or similar rights. Except as disclosed in Section 3.03 of
the Disclosure Schedule, there are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares or Subsidiary Shares.

 

Section 3.04       No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Seller or an Acquired Company; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller or an Acquired Company; (c) except as
set forth in Section 3.04 of the Disclosure Schedules, require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Seller or an Acquired Company is a party
or by which Seller or an Acquired Company is bound or to which any of their
respective properties and assets are subject (including any Material Contract)
or any Permit affecting the properties, assets or business of an Acquired
Company; or (d) result in the creation or imposition of any Encumbrance other
than Permitted Encumbrances on any properties or assets of an Acquired Company.
No consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
or an Acquired Company in connection with the execution and delivery of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby.

 

Section 3.05       Unaudited Financial Statements. Attached hereto as Section
3.05 of the Disclosure Schedule are true and complete copies of unaudited
consolidated financial statements of the Acquired Companies consisting of the
balance sheet of the Acquired Companies as at December 31st in each of the years
2016 and 2017 and the related statements of operations and retained earnings and
cash flow for the years then ended (the “Unaudited Financial Statements”). The
Unaudited Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved except that the
Unaudited Financial Statements do not have any footnotes. The Unaudited
Financial Statements are based on the books and records of the Acquired
Companies, and fairly present the financial condition of the Acquired Companies
as of the respective dates they were prepared and the results of the operations
of the Acquired Companies for the periods indicated. Each of the Acquired
Companies maintain a standard system of accounting established and administered
in accordance with GAAP.

 

Section 3.06       Undisclosed Liabilities. Neither of the Acquired Companies
has any liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise (“Liabilities”), except (a) those
which are adequately reflected or reserved against in the Balance Sheet as of
the Balance Sheet Date, and (b) those which have been incurred in the ordinary
course of business consistent with past practice since the Balance Sheet Date
and which are not, individually or in the aggregate, material in amount.

 



19



 

Section 3.07       Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, except as set forth on Section 3.07 of the Disclosure
Schedules there has not been, with respect to either of the Acquired Companies,
any:

 

(a)               event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)               amendment of the charter, by-laws or other organizational
documents of an Acquired Company;

 

(c)               split, combination or reclassification of any shares of its
capital stock;

 

(d)               issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of its capital stock;

 

(e)               declaration or payment of any dividends or distributions on or
in respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

 

(f)                material change in any method of accounting or accounting
practice, except as required by GAAP;

 

(g)               material change in cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;

 

(h)               entry into any Contract that would constitute a Material
Contract;

 

(i)                 incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

 

(j)                 transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the Balance Sheet, except for inventory sold in
the ordinary course of business, or cancellation or compromise of any debts or
claims;

 

(k)               transfer or assignment of or grant of any license or
sublicense under or with respect to any Acquired Company Intellectual Property
or Acquired Company IP Agreements;

 



20



 

(l)                abandonment or lapse of or failure to maintain in full force
and effect any Acquired Company IP Registration, or failure to take or maintain
reasonable measures to protect the confidentiality or value of any Trade Secrets
included in the Acquired Company Intellectual Property;

 

(m)              material damage, destruction or loss (whether or not covered by
insurance) to its property;

 

(n)               any capital investment in, or any loan to, any other Person;

 

(o)               acceleration, termination, material modification to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which an Acquired Company is a party or by which it is
bound;

 

(p)               any material capital expenditures;

 

(q)               imposition of any Encumbrance upon any of an Acquired Company
properties, capital stock or assets, tangible or intangible;

 

(r)                (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its current or former employees, officers, directors,
independent contractors or consultants, other than as provided for in any
written agreements or required by applicable Law, (ii) change in the terms of
employment for any employee or any termination of any employees for which the
aggregate annual costs and expenses exceed $2,500, or (iii) action to accelerate
the vesting or payment of any compensation or benefit for any current or former
employee, officer, director, independent contractor or consultant;

 

(s)               hiring or promoting any person as or to (as the case may be) a
position of manager or higher level;

 

(t)                adoption, modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
officer, director, independent contractor or consultant, (ii) Benefit Plan or
(iii) collective bargaining or other agreement with a Union, in each case
whether written or oral;

 

(u)               any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its stockholders or current or former directors,
officers and employees;

 

(v)               entry into a new line of business or abandonment or
discontinuance of existing lines of business;

 

(w)             adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 



21



 

(x)               purchase, lease or other acquisition of the right to own, use
or lease any property or assets for an amount in excess of $2,500, individually
(in the case of a lease, per annum) or $5,000 in the aggregate (in the case of a
lease, for the entire term of the lease, not including any option term), except
for purchases of inventory or supplies in the ordinary course of business
consistent with past practice;

 

(y)               acquisition by merger or consolidation with, or by purchase of
a substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

(z)               action to make, change or rescind any Tax election, amend any
Tax Return or take any position on any Tax Return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of Buyer in respect of
any Post-Closing Tax Period; or

 

(aa)            any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

Section 3.08       Material Contracts.

 

(a)               Section 3.08(a) of the Disclosure Schedules lists each of the
following Contracts of the Acquired Companies (such Contracts, together with all
Contracts concerning the occupancy, management or operation of any Real Property
(including without limitation, brokerage contracts) listed or otherwise
disclosed in Section 3.09(b) of the Disclosure Schedules, being “Material
Contracts”):

 

(i)              each Contract of an Acquired Company involving aggregate
consideration in excess of $25,000 and which, in each case, cannot be cancelled
by the Acquired Company without penalty or without more than 60 calendar days’
notice;

 

(ii)              all Contracts that require an Acquired Company to purchase its
total requirements of any product or service from a third party or that contain
“take or pay” provisions;

 

(iii)            all Contracts that provide for the indemnification by an
Acquired Company of any Person or the assumption of any Tax, environmental or
other Liability of any Person;

 

(iv)           all Contracts that relate to the acquisition or disposition of
any business, a material amount of stock or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)            all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which an Acquired Company is a party;

 



22



 

(vi)           all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) to which an Acquired
Company is a party and which are not cancellable without material penalty or
without more than 60 calendar days’ notice;

 

(vii)          except for Contracts relating to trade receivables, all Contracts
relating to Indebtedness (including, without limitation, guarantees) of an
Acquired Company;

 

(viii)       all Contracts with any Governmental Authority to which an Acquired
Company is a party, including any closing agreement with a Tax authority (each a
“Government Contract”);

 

(ix)         all Contracts that limit or purport to limit the ability of an
Acquired Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(x)          any Contracts to which an Acquired Company is a party that provide
for any joint venture, partnership or similar arrangement by the Acquired
Company;

 

(xi)         all Contracts between or among an Acquired Company on the one hand
and Seller or any Affiliate of Seller (other than the Acquired Company) on the
other hand;

 

(xii)        all collective bargaining agreements or Contracts with any Union to
which an Acquired Company is a party; and

 

(xiii)       any other Contract that is material to an Acquired Company and not
previously disclosed pursuant to this Section 3.08.

 

(b)               Each Material Contract is valid and binding on the Acquired
Company party thereto in accordance with its terms and is in full force and
effect. None of the Acquired Company party thereto or, to Seller’s Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of any intention to terminate, any Material Contract. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.

 

Section 3.09       Title to Assets; Real Property.

 

(a)               The Acquired Companies do not own any Real Property. The
Company has an oral month-to-month sublease to use all Real Property and the
Acquired Companies have good and valid title to, or a valid leasehold interest
in, all personal property and other assets reflected in the Unaudited Financial
Statements or acquired after the Balance Sheet Date (other than properties and
assets sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Balance Sheet Date). All such Real
Property leasehold interests and personal property and other assets (including
leasehold interests) are free and clear of Encumbrances except for Permitted
Encumbrances and those items set forth in Section 3.09(a) of the Disclosure
Schedules.

 



23



 

(b)               Section 3.09(b) of the Disclosure Schedules lists (i) the
street address of each parcel of Real Property leased or subleased by an
Acquired Company; (ii) the landlord under the lease or sublease, the rental
amount currently being paid, and the expiration of the term of such lease or
sublease for each leased or subleased property; and (iii) the current use of
such property. With respect to leased or subleased Real Property, Seller has
delivered or made available to Buyer true, complete and correct copies of any
leases affecting the Real Property. Neither Acquired Company is a sublessor or
grantor under any sublease or other instrument granting to any other Person any
right to the possession, lease, occupancy or enjoyment of any leased Real
Property. The use and operation of the Real Property in the conduct of an
Acquired Company’s business do not violate in any material respect any Law,
covenant, condition, restriction, easement, license, permit or agreement.

 

Section 3.10       Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Acquired Companies are structurally sound,
are in good operating condition and repair, and are adequate for the uses to
which they are being put, and none of such buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of tangible personal property currently owned or leased
by the Acquired Companies, together with all other properties and assets of the
Acquired Companies, are sufficient for the continued conduct of the Acquired
Companies’ businesses after the Closing in substantially the same manner as
conducted prior to the Closing and constitute all of the rights, property and
assets necessary to conduct the business of the Acquired Companies as currently
conducted.

 

Section 3.11       Intellectual Property.

 

(a)               Section 3.11(a) of the Disclosure Schedules contains a
correct, current, and complete list of all Acquired Company IP Registrations.
The Acquired Companies own or have the valid and enforceable right to use all
Acquired Company Intellectual Property, free and clear of all Encumbrances other
than Permitted Encumbrances and those set forth in Section 3.11(a) of the
Disclosure Schedules. All of the Acquired Company Intellectual Property is valid
and enforceable, and all Acquired Company IP Registrations are subsisting and in
full force and effect. The Companies have taken all reasonable and necessary
steps to maintain and enforce the Acquired Company Intellectual Property and to
preserve the confidentiality of all Trade Secrets included in the Acquired
Company Intellectual Property.

 

(b)               Except for off-the-shelf computer software used in the
Acquired Companies’ ordinary course of business, the Acquired Companies do not
use Intellectual Property that is owned by or is licensed from any third party.

 



24



 

(c)               The conduct of each Acquired Company’s business as currently
and formerly conducted, and the products, processes and services of each
Acquired Company, have not infringed, misappropriated or otherwise violated the
Intellectual Property or other rights of any Person. To Seller’s Knowledge, no
Person has infringed, misappropriated or otherwise violated any Acquired Company
Intellectual Property.

 

(d)               There are no Actions (including any opposition, cancellation,
revocation, review, or other proceeding) settled, pending or threatened
(including in the form of offers to obtain a license): (i) alleging any
infringement, misappropriation, or other violation by an Acquired Company of the
Intellectual Property of any Person; (ii) challenging the validity,
enforceability, registrability, patentability, or ownership of any Acquired
Company Intellectual Property; or (iii) by an Acquired Company or any other
Person alleging any infringement, misappropriation, or violation by any Person
of the Acquired Company Intellectual Property. Neither Seller nor an Acquired
Company is aware of any facts or circumstances that could reasonably be expected
to give rise to any such Action. The Acquired Companies are not subject to any
outstanding or prospective Governmental Order (including any motion or petition
therefor) that does or could reasonably be expected to restrict or impair the
use of any Acquired Company Intellectual Property.

 

(e)               The computer hardware, servers, networks, platforms,
peripherals, data communication lines, and other information technology
equipment and related systems, including any outsourced systems and processes,
that are owned or used by the Acquired Companies (“Acquired Company Systems”)
are reasonably sufficient for the immediate and anticipated needs of the
Acquired Companies’ businesses. To the Knowledge of Seller, in the past 18
months, there has been no unauthorized access, use, intrusion, or breach of
security, or material failure, breakdown, performance reduction, or other
adverse event affecting any Acquired Company Systems, that has caused or could
reasonably be expected to cause any: (i) substantial disruption of or
interruption in or to the use of such Acquired Company Systems or the conduct of
the Acquired Companies’ business; (ii) material loss, destruction, damage, or
harm of or to an Acquired Company or its operations, personnel, property, or
other assets; or (iii) material liability of any kind to an Acquired Company.
The Acquired Companies have taken reasonable actions, consistent those taken
with companies in the applicable industry similar in size to the Acquired
Companies, to protect the integrity and security of the Acquired Company Systems
and the data and other information stored or processed thereon. The Acquired
Companies (i) maintain commercially reasonable backup and data recovery,
disaster recovery, and business continuity plans, procedures, and facilities;
(ii) act in material compliance therewith; and (iii) tests such plans and
procedures on a regular basis, and such plans and procedures have been proven
effective in all material respects upon such testing.

 

Section 3.12       Inventory. All inventory of the Acquired Companies, whether
or not reflected in the Balance Sheet, consists of a quality and quantity usable
and salable in the ordinary course of business consistent with past practice,
except for obsolete, damaged, defective or slow-moving items that have been
written off or written down to fair market value or for which adequate reserves
have been established. All such inventory is owned by an Acquired Company free
and clear of all Encumbrances except for Permitted Encumbrances and those set
forth in Section 3.03 of the Disclosure Schedule, and inventory held on a
consignment basis is not included in the Balance Sheet. The quantities of each
item of inventory (whether raw materials, work-in-process or finished goods) are
not excessive, but are reasonable in the present circumstances of an Acquired
Company.

 



25



 

Section 3.13       Accounts Receivable. The accounts receivable reflected on the
Balance Sheet and the accounts receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by an Acquired Company
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of an Acquired Company not subject to claims of set-off or other defenses
or counterclaims other than normal cash discounts, or provision of replacement
goods accrued in the ordinary course of business consistent with past practice;
and (c) subject to a reserve for bad debts shown on the Balance Sheet or, with
respect to accounts receivable arising after the Balance Sheet Date, on the
accounting records of Acquired Companies, are collectible in full within 90
calendar days after billing. The reserve for bad debts shown on the Balance
Sheet or, with respect to accounts receivable arising after the Balance Sheet
Date, on the accounting records of the Acquired Companies have been determined
in accordance with GAAP, consistently applied, subject to normal year-end
adjustments and the absence of disclosures normally made in footnotes.

 

Section 3.14       Customers and Suppliers.

 

(a)               Section 3.14(a) of the Disclosure Schedules sets forth (i)
each customer who has paid aggregate consideration to the Acquired Companies for
goods or services rendered in an amount greater than or equal to $200,000 for
each of the two most recent fiscal years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods. Neither Acquired Company has received any notice, and has
no reason to believe, that any of its Material Customers has ceased, or intends
to cease after the Closing, to use its goods or services or to otherwise
terminate or materially reduce its relationship with the Acquired Company.

 

(b)               Section 3.14(b) of the Disclosure Schedules sets forth (i)
each supplier to whom an Acquired Company has paid consideration for goods or
services rendered in an amount greater than or equal to $100,000 for each of the
two most recent fiscal years (collectively, the “Material Suppliers”); and (ii)
the amount of purchases from each Material Supplier during such periods. Neither
Acquired Company has received any notice, and has no reason to believe, that any
of its Material Suppliers has ceased, or intends to cease, to supply goods or
services to the Acquired Company or to otherwise terminate or materially reduce
its relationship with the Acquired Company.

 

Section 3.15       Insurance. Section 3.15 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by Seller or its
Affiliates (including the Acquired Companies) and relating to the assets,
business, operations, employees, officers and directors of the Acquired
Companies (collectively, the “Insurance Policies”) and true and complete copies
of such Insurance Policies have been made available to Buyer. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement,
provided that the Acquired Companies and their assets will no longer be covered
by such policies. Neither the Seller nor any of its Affiliates (including the
Acquired Companies) has received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. The Insurance Policies do not
provide for any retrospective premium adjustment or other experience-based
liability on the part of the Acquired Companies. All such Insurance Policies (a)
are valid and binding in accordance with their terms and (b) have not been
subject to any lapse in coverage. Except as set forth on Section 3.15 of the
Disclosure Schedules, there are no claims related to the businesses of Acquired
Companies pending under any such Insurance Policies as to which coverage has
been questioned, denied or disputed or in respect of which there is an
outstanding reservation of rights. None of Seller or any of its Affiliates
(including the Acquired Companies) is in default under, or has otherwise failed
to comply with, in any material respect, any provision contained in any such
Insurance Policy. The Insurance Policies are of the type and in the amounts
customarily carried by Persons conducting a business similar to the Acquired
Companies and are sufficient for compliance with all applicable Laws and
Contracts to which an Acquired Company is a party or by which it is bound.
Seller has made available to Buyer prior to the date hereof a listing of all
pending claims under the Insurance Policies (to the extent relating to the
Acquired Companies) as of the date of this Agreement.

 



26



 

Section 3.16       Legal Proceedings; Governmental Orders.

 

(a)               Except as set forth in Section 3.16 of the Disclosure
Schedule, there are no Actions pending or, to Seller’s Knowledge, threatened (i)
against or by an Acquired Company (or by or against Seller or any Affiliate
thereof and relating to an Acquired Company); (ii) against any current or former
director or employee of an Acquired Company with respect to which an Acquired
Company has, or is reasonably likely to have, an indemnification obligation; or
(iii) against or by an Acquired Company, Seller or any Affiliate of Seller that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

(b)               There are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting an Acquired
Company or any of its properties or assets.

 

Section 3.17       Compliance With Laws; Permits.

 

(a)               Each Acquired Company has complied, and is now complying, with
all Laws applicable to it or its business, properties or assets, other than for
such instances where the cure would not require a material change or
substantially interfere with the operations of the Acquired Company.

 



27



 

(b)               To the Knowledge of Seller, all Permits required for each
Acquired Company to conduct its business have been obtained by it and are valid
and in full force and effect. All fees and charges with respect to such Permits
as of the date hereof have been paid in full. Section 3.17(b) of the Disclosure
Schedules lists all current Permits issued to an Acquired Company, including the
names of the Permits and their respective dates of issuance and expiration. No
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Section 3.17(b) of the Disclosure
Schedules.

 

Section 3.18       Environmental Matters.

 

(a)               Each Acquired Company is currently and has been in compliance
with all Environmental Laws and has not received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

 

(b)               Each Acquired Company has obtained and is in material
compliance with all Environmental Permits (each of which is disclosed in Section
3.18(b) of the Disclosure Schedules) necessary for the ownership, lease,
operation or use of the business or assets of the Acquired Company and all such
Environmental Permits are in full force and effect and shall be maintained in
full force and effect by the Acquired Company through the Closing Date in
accordance with Environmental Law, and neither Seller nor either Acquired
Company is aware of any condition, event or circumstance that might prevent or
impede, after the Closing Date, the ownership, lease, operation or use of the
business or assets of an Acquired Company as currently carried out. With respect
to any such Environmental Permits, Seller has undertaken, or will undertake
prior to the Closing Date, all measures necessary to facilitate transferability
of the same, and neither an Acquired Company nor the Seller is aware of any
condition, event or circumstance that might prevent or impede the
transferability of the same, nor have they received any Environmental Notice or
written communication regarding any material adverse change in the status or
terms and conditions of the same.

 

(c)               No real property currently or formerly owned, operated or
leased by an Acquired Company is listed on, or has been proposed for listing on,
the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list.

 

(d)               There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of an
Acquired Company or any real property currently or formerly owned, operated or
leased by an Acquired Company, and neither an Acquired Company nor Seller has
received an Environmental Notice that any real property currently or formerly
owned, operated or leased in connection with the business of an Acquired Company
(including soils, groundwater, surface water, buildings and other structure
located on any such real property) has been contaminated with any Hazardous
Material which could reasonably be expected to result in an Environmental Claim
against, or a violation of Environmental Law or term of any Environmental Permit
by, Seller or an Acquired Company.

 



28



 

(e)               Section 3.18(e) of the Disclosure Schedules contains a
complete and accurate list of all active or abandoned aboveground or underground
storage tanks owned or operated by an Acquired Company.

 

(f)                Section 3.18(f) of the Disclosure Schedules contains a
complete and accurate list of all off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by an Acquired Company or
Seller and any predecessors as to which an Acquired Company may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and neither Seller nor an Acquired Company has received any
Environmental Notice regarding potential liabilities with respect to such
off-site Hazardous Materials treatment, storage, or disposal facilities or
locations used by an Acquired Company.

 

(g)               Neither Acquired Company has retained or assumed, by contract
or operation of Law, any liabilities or obligations of third parties under
Environmental Law.

 

(h)               Seller has provided or otherwise made available to Buyer and
listed in Section 3.18(h) of the Disclosure Schedules: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of an Acquired Company or any currently or
formerly owned, operated or leased real property which are in the possession or
control of the Seller or Company related to compliance with Environmental Laws,
Environmental Claims or an Environmental Notice or the Release of Hazardous
Materials; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes).

 

(i)                 Neither the Seller nor an Acquired Company is aware of or
reasonably anticipates, as of the Closing Date, any condition, event or
circumstance concerning the Release or regulation of Hazardous Materials that
might, after the Closing Date, prevent, impede or materially increase the costs
associated with the ownership, lease, operation, performance or use of the
business or assets of an Acquired Company as currently carried out.

 

(j)                 Seller owns and controls all Environmental Attributes (a
complete and accurate list of which is set forth in Section 3.18(j) of the
Disclosure Schedules) and has not entered into any contract or pledge to
transfer, lease, license, guarantee, sell, mortgage, pledge or otherwise dispose
of or encumber any Environmental Attributes as of the date hereof. Neither
Seller nor an Acquired Company is aware of any condition, event or circumstance
that might prevent, impede or materially increase the costs associated with the
transfer (if required) to Buyer of any Environmental Attributes after the
Closing Date.

 

Section 3.19       Employee Benefit Matters.

 

(a)               Section 3.19(a) of the Disclosure Schedules contains a true
and complete list of each pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off (PTO), medical, vision, dental,
disability, welfare, Code Section 125 cafeteria, fringe benefit and other
similar agreement, plan, policy, program or arrangement (and any amendments
thereto), in each case whether or not reduced to writing and whether funded or
unfunded, including each “employee benefit plan” within the meaning of Section
3(3) of ERISA, whether or not tax-qualified and whether or not subject to ERISA,
which is or has been maintained, sponsored, contributed to, or required to be
contributed to by an Acquired Company for the benefit of any current or former
employee, officer, director, retiree, independent contractor or consultant of an
Acquired Company or any spouse or dependent of such individual, or under which
an Acquired Company or any of its ERISA Affiliates has or may have any
Liability, or with respect to which Buyer or any of its Affiliates would
reasonably be expected to have any Liability, contingent or otherwise (as listed
on Section 3.19(a) of the Disclosure Schedules, each, a “Benefit Plan”). The
Seller has separately identified in Section 3.19(a) of the Disclosure Schedules
(i) each Benefit Plan that contains a change in control provision and (ii) each
Benefit Plan that is maintained, sponsored, contributed to, or required to be
contributed to by an Acquired Company primarily for the benefit of employees
outside of the United States (a “Non-U.S. Benefit Plan”).

 



29



 

(b)               With respect to each Benefit Plan, Seller has made available
to Buyer accurate, current and complete copies of each of the following: (i)
where the Benefit Plan has been reduced to writing, the plan document together
with all amendments; (ii) where the Benefit Plan has not been reduced to
writing, a written summary of all material plan terms; (iii) where applicable,
copies of any trust agreements or other funding arrangements, custodial
agreements, insurance policies and contracts, administration agreements and
similar agreements, and investment management or investment advisory agreements,
now in effect or required in the future as a result of the transactions
contemplated by this Agreement or otherwise; (iv) copies of any summary plan
descriptions, summaries of material modifications, summaries of benefits and
coverage, COBRA communications, employee handbooks and any other written
communications (or a description of any oral communications) relating to any
Benefit Plan; (v) in the case of any Benefit Plan that is intended to be
qualified under Section 401(a) of the Code, a copy of the most recent
determination, opinion or advisory letter from the Internal Revenue Service and
any legal opinions issued thereafter with respect to such Benefit Plan’s
continued qualification; (vi) in the case of any Benefit Plan for which a Form
5500 must be filed, a copy of the two most recently filed Forms 5500, with all
corresponding schedules and financial statements attached; (vii) actuarial
valuations and reports related to any Benefit Plans with respect to the two most
recently completed plan years; (viii) the most recent nondiscrimination tests
performed under the Code; and (ix) copies of material notices, letters or other
correspondence from the Internal Revenue Service, Department of Labor,
Department of Health and Human Services, Pension Benefit Guaranty Corporation or
other Governmental Authority relating to the Benefit Plan.

 

(c)               Each Benefit Plan and any related trust (other than any
multiemployer plan within the meaning of Section 3(37) of ERISA (each a
“Multiemployer Plan”)) has been established, administered and maintained in
accordance with its terms and in compliance with all applicable Laws (including
ERISA and the Code and any applicable local Laws). Each Benefit Plan that is
intended to be qualified within the meaning of Section 401(a) of the Code (a
“Qualified Benefit Plan”) is so qualified and received a favorable and current
determination letter from the Internal Revenue Service with respect to the most
recent five year filing cycle, or with respect to a prototype or volume
submitter plan, can rely on an opinion letter from the Internal Revenue Service
to the prototype plan or volume submitter plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified and that the plan and the trust related
thereto are exempt from federal income taxes under Sections 401(a) and 501(a),
respectively, of the Code, and nothing has occurred that could reasonably be
expected to adversely affect the qualified status of any Qualified Benefit Plan.
Nothing has occurred with respect to any Benefit Plan that has subjected or
could reasonably be expected to subject an Acquired Company or any of its ERISA
Affiliates or, with respect to any period on or after the Closing Date, Buyer or
any of its Affiliates, to a penalty under Section 502 of ERISA or to tax or
penalty under Sections 4975 or 4980H of the Code.

 



30



 

No pension plan (other than a Multiemployer Plan) which is subject to minimum
funding requirements, including any multiple employer plan, (each, a “Single
Employer Plan”) in which employees of an Acquired Company or any ERISA Affiliate
participate or have participated has an “accumulated funding deficiency”,
whether or not waived, or is subject to a lien for unpaid contributions under
Section 303(k) of ERISA or Section 430(k) of the Code. No Single Employer Plan
covering employees of an Acquired Company which is a defined benefit plan has an
“adjusted funding target attainment percentage,” as defined in Section 436 of
the Code, less than 80%. All benefits, contributions and premiums relating to
each Benefit Plan have been timely paid in accordance with the terms of such
Benefit Plan and all applicable Laws and accounting principles, and all benefits
accrued under any unfunded Benefit Plan have been paid, accrued or otherwise
adequately reserved to the extent required by, and in accordance with, GAAP. All
Non-U.S. Benefit Plans that are intended to be funded and/or book-reserved are
funded and/or book-reserved, as appropriate, based upon reasonable actuarial
assumptions.

 

(d)               Neither an Acquired Company nor any of its ERISA Affiliates
has (i) incurred or reasonably expects to incur, either directly or indirectly,
any material Liability under Title I or Title IV of ERISA or related provisions
of the Code or applicable local Law relating to employee benefit plans; (ii)
failed to timely pay premiums to the Pension Benefit Guaranty Corporation; (iii)
withdrawn from any Benefit Plan; (iv) engaged in any transaction which would
give rise to liability under Section 4069 or Section 4212(c) of ERISA; (v)
incurred taxes under Section 4971 of the Code with respect to any Single
Employer Plan; or (vi) participated in a multiple employer welfare arrangements
(MEWAs).

 

(e)               With respect to each Benefit Plan (i) no such plan is a
Multiemployer Plan; (ii) no such plan is a “multiple employer plan” within the
meaning of Section 413(c) of the Code or a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA); (iii) no Action has been
initiated by the Pension Benefit Guaranty Corporation to terminate any such plan
or to appoint a trustee for any such plan; (iv) no such plan or the plan of any
ERISA Affiliate maintained or contributed to within the last six years is a
Single Employer Plan subject to Title IV of ERISA; and (v) no “reportable
event,” as defined in Section 4043 of ERISA, with respect to which the reporting
requirement has not been waiver has occurred with respect to any such plan.

 



31



 

(f)                Each Benefit Plan can be amended, terminated or otherwise
discontinued after the Closing in accordance with its terms, without material
liabilities to Buyer, an Acquired Company or any of their Affiliates other than
ordinary administrative expenses typically incurred in a termination event. The
Acquired Companies have no commitment or obligation and have not made any
representations to any employee, officer, director, independent contractor or
consultant, whether or not legally binding, to adopt, amend, modify or terminate
any Benefit Plan or any collective bargaining agreement, in connection with the
consummation of the transactions contemplated by this Agreement or otherwise.

 

(g)               Other than as required under Sections 601 to 608 of ERISA or
other applicable Law, no Benefit Plan provides post-termination or retiree
health benefits to any individual for any reason, and neither an Acquired
Company nor any of its ERISA Affiliates has any Liability to provide
post-termination or retiree health benefits to any individual or ever
represented, promised or contracted to any individual that such individual would
be provided with post-termination or retiree health benefits.

 

(h)               There is no pending or, to Seller’s Knowledge, threatened
Action relating to a Benefit Plan (other than routine claims for benefits), and
no Benefit Plan has within the three years prior to the date hereof been the
subject of an examination or audit by a Governmental Authority or the subject of
an application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

 

(i)                 There has been no amendment to, announcement by Seller, an
Acquired Company or any of their Affiliates relating to, or change in employee
participation or coverage under, any Benefit Plan or collective bargaining
agreement that would increase the annual expense of maintaining such plan above
the level of the expense incurred for the most recently completed fiscal year
(other than on a de minimis basis) with respect to any director, officer,
employee, independent contractor or consultant, as applicable, of an Acquired
Company. None of Seller, an Acquired Company, nor any of their Affiliates has
any commitment or obligation or has made any representations to any director,
officer, employee, independent contractor or consultant, whether or not legally
binding, to adopt, amend, modify or terminate any Benefit Plan or any collective
bargaining agreement relating to an Acquired Company.

 

(j)                 Each Benefit Plan that is subject to Section 409A of the
Code has been administered in compliance with its terms and the operational and
documentary requirements of Section 409A of the Code and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations) thereunder. An Acquired Company does not have any obligation to
gross up, indemnify or otherwise reimburse any individual for any excise taxes,
interest or penalties incurred pursuant to Section 409A of the Code.

 

(k)               Each individual who is classified by an Acquired Company as an
independent contractor has been properly classified for purposes of
participation and benefit accrual under each Benefit Plan.

 



32



 

(l)                 Neither the execution of this Agreement nor any of the
transactions contemplated by this Agreement will (either alone or upon the
occurrence of any additional or subsequent events): (i) entitle any current or
former director, officer, employee, independent contractor or consultant of an
Acquired Company to severance pay or any other payment (including payments
resulting from a change in control of an Acquired Company; (ii) accelerate the
time of payment, funding or vesting, or increase the amount of compensation
(including stock-based compensation) due to any such individual; (iii) limit or
restrict the right of an Acquired Company to merge, amend, or terminate any
Benefit Plan; (iv) increase the amount payable under or result in any other
material obligation pursuant to any Benefit Plan; (v) result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code; or (vi)
require a “gross-up” or other payment to any “disqualified individual” within
the meaning of Section 280G(c) of the Code.

 

Section 3.20       Employment Matters.

 

(a)               Section 3.20(a) of the Disclosure Schedules contains a list of
all persons who are employees, independent contractors or consultants of an
Acquired Company as of the date hereof, including any employee who is on a leave
of absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full-time or part-time); (iii) hire or retention date; (iv)
current annual base compensation rate or contract fee; (v) commission, bonus or
other incentive-based compensation; and (vi) a description of the fringe
benefits provided to each such individual as of the date hereof. All
compensation, including wages, commissions, bonuses, fees and other
compensation, payable to all employees, independent contractors or consultants
of an Acquired Company for services performed have been paid in full or will be
paid prior to the Closing Date (or will be accrued in full on the balance sheet
contained in the Closing Working Capital Statement) and there are no outstanding
agreements, understandings or commitments of an Acquired Company with respect to
any compensation, commissions, bonuses or fees not disclosed in Section 3.20 of
the Disclosure Schedule.

 

(b)               Each Acquired Company is not, and has not been a party to,
bound by, or negotiating any collective bargaining agreement or other Contract
with a union, works council or labor organization (collectively, “Union”), and
there is not, and has not been, any Union representing or purporting to
represent any employee of an Acquired Company, and, to Seller’s Knowledge, no
Union or group of employees is seeking or has sought to organize employees for
the purpose of collective bargaining. There has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting an
Acquired Company or any of its employees. Neither Acquired Company has a duty to
bargain with any Union.

 

(c)               Each Acquired Company is and has been in compliance in all
material respects with all applicable Laws pertaining to employment and
employment practices, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence,
paid sick leave and unemployment insurance. All individuals characterized and
treated by an Acquired Company as independent contractors or consultants are
properly treated as independent contractors under all applicable Laws. All
employees of an Acquired Company classified as exempt under the Fair Labor
Standards Act and state and local wage and hour laws are properly classified in
all material respects. Each Acquired Company is in compliance with and has
complied with all immigration laws, including Form I-9 requirements and any
applicable mandatory E-Verify obligations. Except as set forth in Section
3.20(c), there are no Actions against an Acquired Company pending, or to the
Seller’s Knowledge, threatened to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant, volunteer, intern or
independent contractor of an Acquired Company, including, without limitation,
any charge, investigation or claim relating to unfair labor practices, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, employee
classification, child labor, hiring, promotion and termination of employees,
working conditions, meal and break periods, privacy, health and safety, workers’
compensation, leaves of absence, paid sick leave, unemployment insurance or any
other employment related matter arising under applicable Laws.

 



33



 

(d)               Each Acquired Company has complied with the WARN Act, and
neither Acquired Company has any plans to undertake any action in the future
that would trigger the application of the WARN Act.

 

(e)               With respect to each Government Contract, each Acquired
Company is and has been in compliance with Executive Order No. 11246 of 1965
(“E.O. 11246”), Section 503 of the Rehabilitation Act of 1973 (“Section 503”)
and the Vietnam Era Veterans’ Readjustment Assistance Act of 1974 (“VEVRAA”),
including all implementing regulations. Each Acquired Company maintains and
complies with affirmative action plans in compliance with E.O. 11246, Section
503 and VEVRAA, including all implementing regulations. Each Acquired Company is
not, and has not been for the past five years, the subject of any audit,
investigation or enforcement action by any Governmental Authority in connection
with any Government Contract or related compliance with E.O. 11246, Section 503
or VEVRAA. Neither Acquired Company has been debarred, suspended or otherwise
made ineligible from doing business with the United States government or any
government contractor.

 

Section 3.21       Taxes.

 

(a)               All Tax Returns required to be filed by, or with respect to,
an Acquired Company on or before the Closing Date have been, or will be, timely
filed. Such Tax Returns are, or will be, true, complete and correct in all
respects. All Taxes due and owing by an Acquired Company (whether or not shown
on any Tax Return) have been, or will be, timely paid by the due date thereof.

 

(b)               Each Acquired Company has withheld and paid each Tax required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, customer, shareholder or other
party, and complied with all information reporting and backup withholding
provisions of applicable Law.

 



34



 

(c)               No claim has been made by any taxing authority in any
jurisdiction where an Acquired Company does not file Tax Returns that it is, or
may be, subject to Tax by that jurisdiction.

 

(d)               No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of an Acquired Company.

 

(e)               The amount of an Acquired Company’s Liability for unpaid Taxes
for all periods ending on or before December 31, 2017 does not, in the
aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) reflected on the Unaudited Financial Statements. The amount of
an Acquired Company’s Liability for unpaid Taxes for all periods following the
end of the recent period covered by the Unaudited Financial Statements shall
not, in the aggregate, exceed the amount of accruals for Taxes (excluding
reserves for deferred Taxes) as adjusted for the passage of time in accordance
with the past custom and practice of an Acquired Company (and which accruals
shall not exceed comparable amounts incurred in similar periods in prior years).

 

(f)                Section 3.21(f) of the Disclosure Schedules sets forth:

 

(i)               the taxable years of an Acquired Company as to which the
applicable statutes of limitations on the assessment and collection of Taxes
have not expired;

 

(ii)              those years for which examinations by the taxing authorities
have been completed; and

 

(iii)             those taxable years for which examinations by taxing
authorities are presently being conducted.

 

(g)               All deficiencies asserted, or assessments made, against an
Acquired Company as a result of any examinations by any taxing authority have
been fully paid.

 

(h)               Neither Acquired Company is a party to any Action by any
taxing authority. There are no pending or threatened Actions by any taxing
authority.

 

(i)                 Seller has delivered to Buyer copies of all federal, state,
local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, an
Acquired Company for all Tax periods ending after December 31, 2014.

 

(j)                 There are no Encumbrances for Taxes (other than for current
Taxes not yet due and payable) upon the assets of an Acquired Company.

 

(k)               Neither Acquired Company is a party to, nor bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement.

 



35



 

(l)                No private letter rulings, technical advice memoranda or
similar agreement or rulings have been requested, entered into or issued by any
taxing authority with respect to an Acquired Company.

 

(m)             Neither Acquired Company has any Liability for Taxes of any
Person (other than the Acquired Company) under Treasury Regulations Section
1.1502-6 (or any corresponding provision of state, local or foreign Law), as
transferee or successor, by contract or otherwise.

 

(n)             Neither Acquired Company will be required to include any item of
income in, or exclude any item or deduction from, taxable income for any taxable
period or portion thereof ending after the Closing Date as a result of:

 

(i)              any change in a method of accounting under Section 481 of the
Code (or any comparable provision of state, local or foreign Tax Laws), or use
of an improper method of accounting, for a taxable period ending on or prior to
the Closing Date;

 

(ii)             an installment sale or open transaction occurring on or prior
to the Closing Date;

 

(iii)            a prepaid amount received on or before the Closing Date;

 

(iv)            any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law; or

 

(v)             any election under Section 108(i) of the Code.

 

(o)               Seller is not a “foreign person” as that term is used in
Treasury Regulations Section 1.1445-2. Neither Acquired Company is, nor has it
been, a United States real property holding corporation (as defined in Section
897(c)(2) of the Code) during the applicable period specified in Section
897(c)(1)(a) of the Code.

 

(p)               Neither Acquired Company is, or has been a “distributing
corporation” or a “controlled corporation” in connection with a distribution
described in Section 355 of the Code.

 

(q)               Neither Acquired Company is, or has been, a party to, or a
promoter of, a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b).

 

(r)                There is currently no limitation on the utilization of net
operating losses, capital losses, built-in losses, tax credits or similar items
of an Acquired Company under Sections 269, 382, 383, 384 or 1502 of the Code and
the Treasury Regulations thereunder (and comparable provisions of state, local
or foreign Law).

 

(s)                Section 3.21(s) of the Disclosure Schedules sets forth all
foreign jurisdictions in which an Acquired Company is subject to Tax, is engaged
in business or has a permanent establishment. Neither Acquired Company has
entered into a gain recognition agreement pursuant to Treasury Regulations
Section 1.367(a)-8. Neither Acquired Company has transferred an intangible the
transfer of which would be subject to the rules of Section 367(d) of the Code.

 



36



 

(t)                 No property owned by an Acquired Company is (i) required to
be treated as being owned by another person pursuant to the so-called “safe
harbor lease” provisions of former Section 168(f)(8) of the Internal Revenue
Code of 1954, as amended, (ii) subject to Section 168(g)(1)(A) of the Code, or
(iii) subject to a disqualified leaseback or long-term agreement as defined in
Section 467 of the Code.

 

(u)               Seller is eligible to make an election pursuant to Section
338(h)(10) of the Code with respect to the sale of the Acquired Companies.

 

Section 3.22       Intercompany Arrangements. Except for any Contracts to
provide the products or services that are to be provided in accordance with an
Ancillary Agreement, there are no Contracts for products or services between or
among an Acquired Company, on the one hand, and Seller or any Affiliate of
Seller, on the other hand, pursuant to which an Acquired Company receives or
obtains any product or service.

 

Section 3.23       Books and Records. The minute books and stock record books of
the Acquired Companies, all of which have been made available to Buyer, are
complete and correct and have been maintained in accordance with sound business
practices. The minute books of the Acquired Companies contain accurate and
complete records of all meetings, and actions taken by written consent of, the
stockholders, the board of directors and any committees of the board of
directors of the Acquired Companies, and no meeting, or action taken by written
consent, of any such stockholders, board of directors or committee has been held
for which minutes have not been prepared and are not contained in such minute
books. At the Closing, all of those books and records will be in the possession
of the Company.

 

Section 3.24       Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Seller.

 

Section 3.25       Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE IV 

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the date hereof.

 

Section 4.01       Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing and in good standing under the Laws of the
state of New York. Buyer has full corporate power and authority to enter into
this Agreement and the Ancillary Documents to which Buyer is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and the Ancillary Document to which Buyer is a party, the performance
by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms. When each Ancillary Document to which Buyer is or
will be a party has been duly executed and delivered by Buyer (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms.

 



37



 

Section 4.02       No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the Ancillary Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Buyer; or (c) require the consent, notice or other action by any
Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby, except
for such consents, approvals, Permits, Governmental Orders, declarations,
filings or notices which, in the aggregate, would not have a Material Adverse
Effect.

 

Section 4.03       Investment Purpose. Buyer is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer acknowledges that the
Shares are not registered under the Securities Act of 1933, as amended, or any
state securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 

Section 4.04       Brokers. Except for Canaccord Genuity Inc., no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement or
any Ancillary Document based upon arrangements made by or on behalf of Buyer.

 

Section 4.05       Legal Proceedings. There are no Actions pending or, to
Buyer’s knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 



38



 

ARTICLE V 

 

COVENANTS

 

Section 5.01       Conduct of Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer, Seller shall, and shall cause the Acquired
Companies to, (x) conduct the business of the Acquired Companies in the ordinary
course of business consistent with past practice; and (y) use reasonable efforts
to maintain and preserve intact the current organization, business and franchise
of the Acquired Companies and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with the Acquired Companies. Without
limiting the foregoing, from the date hereof until the Closing Date, Seller
shall:

 

(a)               cause each Acquired Company to preserve and maintain all of
its Permits;

 

(b)               cause each Acquired Company to pay its debts, Taxes and other
obligations when due, other than those subject to bone fide disputes or protest;

 

(c)               cause each Acquired Company to maintain the properties and
assets owned, operated or used by the Acquired Company in the same condition as
they were on the date of this Agreement, subject to reasonable wear and tear and
such transfers of cash between Seller and the Acquired Companies as are
consistent with past practice;

 

(d)               cause each Acquired Company to continue in full force and
effect without modification all Insurance Policies, except as required by
applicable Law;

 

(e)               cause each Acquired Company to defend and protect its
properties and assets from infringement or usurpation;

 

(f)               cause each Acquired Company to perform all of its obligations
under all Contracts relating to or affecting its properties, assets or business;

 

(g)               cause each Acquired Company to maintain its books and records
in accordance with past practice;

 

(h)               cause each Acquired Company to comply in all material respects
with all applicable Laws; and

 

(i)                cause each Acquired Company not to take or permit any action
that would cause any of the changes, events or conditions described in Section
3.07 to occur.

 

Section 5.02       Access to Information. From the date hereof until the
Closing, Seller shall, and shall cause each Acquired Company to, (a) afford
Buyer and its Representatives full and free access to and the right to inspect
all of the Real Property, properties, assets, premises, books and records,
Contracts and other documents and data related to the Acquired Company; (b)
furnish Buyer and its Representatives with such financial, operating and other
data and information related to the Acquired Company as Buyer or any of its
Representatives may reasonably request, including such data and information as
may be required by Buyer’s Accountant to prepare the Closing Financial
Statements and to prepare audited financial statements to comply with Rule 3.05
of Regulation S-X under the Securities Act; and (c) instruct the Representatives
of Seller and the Acquired Company to cooperate with Buyer in its investigation
of the Acquired Companies. Without limiting the foregoing, Seller shall permit
Buyer and its Representatives, subject in the case of the Real Property, to the
consent of Seller’s lessor, to conduct environmental due diligence of the
Acquired Companies and the Real Property, including the collecting and analysis
of samples of indoor or outdoor air, surface water, groundwater or surface or
subsurface land on, at, in, under or from the Acquired Companies and the Real
Property. Any investigation pursuant to this Section 5.02 shall be conducted in
such manner as not to interfere unreasonably with the conduct of the business of
Seller or the Acquired Companies. No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.

 



39



 

Section 5.03       No Solicitation of Other Bids.

 

(a)               Seller shall not, and shall not authorize or permit any of its
Affiliates (including the Acquired Companies) or any of its or their
Representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
Seller shall immediately cease and cause to be terminated, and shall cause its
Affiliates (including the Acquired Companies) and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving an Acquired Company; (ii) the issuance or
acquisition of shares of capital stock or other equity securities of an Acquired
Company; or (iii) the sale, lease, exchange or other disposition of any
significant portion of an Acquired Company’s properties or assets.

 

(b)               In addition to the other obligations under this Section 5.03,
Seller shall promptly (and in any event within three Business Days after receipt
thereof by Seller or its Representatives) advise Buyer orally and in writing of
any Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which could reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

 

(c)               Seller agrees that the rights and remedies for noncompliance
with this Section 5.03 shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to Buyer and
that money damages would not provide an adequate remedy to Buyer.

 



40



 

Section 5.04       Notice of Certain Events.

 

(a)               From the date hereof until the Closing, Seller shall promptly
notify Buyer in writing of:

 

(i)               any fact, circumstance, event or action the existence,
occurrence or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct or (C) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Section 7.01 or Section 7.02 to be satisfied;

 

(ii)              any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(iii)            any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

 

(iv)            any Actions commenced or, to Seller’s Knowledge, threatened
against, relating to or involving or otherwise affecting Seller or an Acquired
Company that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 3.16 or that relates to the
consummation of the transactions contemplated by this Agreement.

 

(b)               Buyer’s receipt of information pursuant to this Section 5.04
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by Seller in this Agreement (including Section 8.02
and Section 9.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

 

Section 5.05       Resignations. Seller shall deliver to Buyer written
resignations, effective as of the Closing Date, of the officers and directors of
the Acquired Companies.

 

Section 5.06       Confidentiality. From and after the Closing, Seller shall,
and shall cause its Affiliates to, hold, and shall use its reasonable best
efforts to cause its or their respective Representatives to hold, in confidence
any and all information, whether written or oral, concerning an Acquired
Company, except to the extent that Seller can show that such information (a) is
generally available to and known by the public through no fault of Seller, any
of its Affiliates or their respective Representatives; or (b) is lawfully
acquired by Seller, any of its Affiliates or their respective Representatives
from and after the Closing from sources which are not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation. If Seller or
any of its Affiliates or their respective Representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, Seller shall promptly notify Buyer in writing and shall
disclose only that portion of such information which Seller is advised by its
counsel in writing is legally required to be disclosed, provided that, at
Buyer’s expense, Seller shall use reasonable efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.

 



41



 

Section 5.07       Non-Competition; Non-Solicitation.

 

(a)               For a period of five years commencing on the Closing Date (the
“Restricted Period”), Seller shall not, and shall not permit any of its
Affiliates to, directly or indirectly, (i) engage in or assist others in
engaging in the Restricted Business in the Territory; (ii) have an interest in
any Person that engages directly or indirectly in the Restricted Business in the
Territory in any capacity, including as a partner, shareholder, member,
employee, principal, agent, trustee or consultant; or (iii) intentionally
interfere in any material respect with the business relationships (whether
formed prior to or after the date of this Agreement) between an Acquired Company
and customers or suppliers of an Acquired Company. Notwithstanding the
foregoing, Seller may own, directly or indirectly, solely as an investment,
securities of any Person traded on any national securities exchange if Seller is
not a controlling Person of, or a member of a group which controls, such Person
and does not, directly or indirectly, own two percent or more of any class of
securities of such Person. Buyer acknowledges that Seller and its Affiliates
engage in business with Northrop Grumman Corporation, Sikorsky Aircraft
Corporation and GKN Aerospace and that contracts between such Persons and Seller
and/or its Affiliates may provide for ancillary work which may be characterized
as Restricted Business. Buyer agrees that so long as such work is not performed
by Seller or its Affiliates (i.e., is contracted to Persons other than Seller or
its Affiliates), such activity shall not be a breach of Section 5.07(a)(i).

 

(b)               During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, hire or solicit any
employee of an Acquired Company or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this Section 5.07(b) shall prevent
Seller or any of its Affiliates from hiring (i) any employee whose employment
has been terminated by an Acquired Company or Buyer or (ii) after 180 calendar
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.

 

(c)               During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any clients or customers of an Acquired Company or
potential clients or customers of an Acquired Company for purposes of diverting
their business or services from an Acquired Company.

 

(d)               Seller acknowledges that a breach or threatened breach of this
Section 5.07 would give rise to irreparable harm to Buyer, for which monetary
damages would not be an adequate remedy, and hereby agrees that in the event of
a breach or a threatened breach by Seller of any such obligations, Buyer shall,
in addition to any and all other rights and remedies that may be available to it
in respect of such breach, be entitled to equitable relief, including a
temporary restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction (without any
requirement to post bond).

 



42



 

(e)               Seller acknowledges that the restrictions contained in this
Section 5.07 are reasonable and necessary to protect the legitimate interests of
Buyer and constitute a material inducement to Buyer to enter into this Agreement
and consummate the transactions contemplated by this Agreement. In the event
that any covenant contained in this Section 5.07 should ever be adjudicated to
exceed the time, geographic, product or service, or other limitations permitted
by applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
5.07 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

Section 5.08       Governmental Approvals and Consents.

 

(a)               Each party hereto shall, as promptly as possible, (i) make, or
cause or be made, all filings and submissions required under any Law applicable
to such party or any of its Affiliates; and (ii) use reasonable best efforts to
obtain, or cause to be obtained (without the obligation to pay any money to
obtain or cause to be obtained), all consents, authorizations, orders and
approvals from all Governmental Authorities that may be or become necessary for
its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the Ancillary Documents. Each party
shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

 

(b)               Seller shall use reasonable best efforts to give all notices
to, and obtain (without the obligation to pay any money to obtain or cause to be
obtained) all consents from, all third parties under all Contracts of the
Acquired Companies which require such notice or consent. Buyer shall cooperate
with and use commercially reasonable efforts to assist Seller with obtaining
such consents prior to April 30, 2018.

 

(c)               Without limiting the generality of the parties’ undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
reasonable best efforts (without the obligation to pay any money) to:

 

(i)               respond to any inquiries by any Governmental Authority with
respect to the transactions contemplated by this Agreement or any Ancillary
Document;

 

(ii)              avoid the imposition of any order or the taking of any action
that would restrain, alter or enjoin the transactions contemplated by this
Agreement or any Ancillary Document; and

 



43



 

(iii)            in the event any Governmental Order adversely affecting the
ability of the parties to consummate the transactions contemplated by this
Agreement or any Ancillary Document has been issued, to have such Governmental
Order vacated or lifted.

 

(d)               If any consent, approval or authorization necessary to
preserve any right or benefit under any Contract to which an Acquired Company is
a party is not obtained prior to the Closing, Seller shall, subsequent to the
Closing, cooperate with Buyer and the Acquired Company in attempting to obtain
such consent, approval or authorization as promptly thereafter as practicable.
If such consent, approval or authorization cannot be obtained, Seller shall use
its commercially reasonable efforts to provide the Acquired Company with the
rights and benefits of the affected Contract for the term thereof, and, if
Seller provides such rights and benefits, the Acquired Company shall assume all
obligations and burdens thereunder.

 

(e)               All analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals made by or
on behalf of either party before any Governmental Authority or the staff or
regulators of any Governmental Authority, in connection with the transactions
contemplated hereunder (but, for the avoidance of doubt, not including any
interactions between Seller or an Acquired Company with Governmental Authorities
in the ordinary course of business, any disclosure which is not permitted by Law
or any disclosure containing confidential information) shall be disclosed to the
other party hereunder in advance of any filing, submission or attendance, it
being the intent that the parties will consult and cooperate with one another,
and consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

 

(f)                Notwithstanding the foregoing, nothing in this Section 5.08
shall require, or be construed to require, Buyer or any of its Affiliates to
agree to (i) sell, hold, divest, discontinue or limit, before or after the
Closing Date, any assets, businesses or interests of Buyer, an Acquired Company
or any of their respective Affiliates; (ii) any conditions relating to, or
changes or restrictions in, the operations of any such assets, businesses or
interests which, in either case, could reasonably be expected to result in a
Material Adverse Effect or materially and adversely impact the economic or
business benefits to Buyer of the transactions contemplated by this Agreement;
or (iii) any material modification or waiver of the terms and conditions of this
Agreement.

 

Section 5.09       Closing Financial Statements. Buyer will cause Buyer’s
Accountants to prepare and deliver to Buyer (with a copy to Seller) consolidated
financial statements of the Acquired Companies consisting of the balance sheet
of the Acquired Companies as at December 31, 2017 and the related statements of
income and cash flow for the year then ended (the “Closing Financial
Statements”). Seller and Buyer shall share equally the cost and expense of
Buyer’s Accountants in connection with the preparation of the Closing Financial
Statements. Seller’s portion of such fees and expenses (“Seller’s Fees”) will be
paid by Seller at Closing.

 



44



 

Section 5.10       Inventory Adjustment. In connection with its preparation of
the Closing Financial Statements, Buyer’s Accountant will conduct a physical
inventory observation of and will perform an analysis of inventory pricing on
the Acquired Companies’ raw materials, work-in-process and finished goods
inventory (the “Inventory Analysis”). If and to the extent that the Inventory
Analysis indicates that inventory pricing is not fairly stated in accordance
with the principles of GAAP chosen to be applied by Buyer’s Accountant, Buyer’s
Accountant will provide to Buyer (and copy Seller) with a proposed aggregate
adjustment to inventory pricing (the “Pricing Adjustment”) which would fairly
state inventory pricing in accordance with GAAP using the principles selected by
Buyer’s Accountant (ex., to account for and reflect overvalued, unusable,
unsalable, obsolete, damaged, defective or slow-moving items). At Buyers
request, Seller will cause the Acquired Companies to reduce inventory pricing on
the Acquired Company’s financial records in an amount equal to the Pricing
Adjustment prior to Buyer’s Accountant’s delivery of the Closing Financial
Statements so that such reduction is reflected in the Closing Financial
Statements. The amount of such inventory pricing reduction is referred to as the
“Inventory Adjustment Amount.”

 

Section 5.11       Intercompany Accounts. At or prior to the Closing, all
intercompany accounts, between Seller or its Affiliates (other than the Acquired
Companies), on the one hand, and an Acquired Company, on the other hand, shall
be settled or otherwise eliminated, and as of and following the Closing, the
Acquired Companies shall not have any further Liability with respect to such
intercompany accounts; provided, that no such intercompany account shall be
settled or otherwise eliminated, if doing so would create or give rise to any
Liability (other than a Liability for Taxes) to an Acquired Company as of or
following the Closing, unless such Liability is fully reflected as a payable in
calculating Closing Working Capital or as Indebtedness and, following the timely
payment thereof, no Acquired Company will have any further Liability with
respect to thereto. For the avoidance of doubt, intercompany accounts between
the Acquired Companies shall not be affected by this provision.

 

Section 5.12       Termination of Intercompany Arrangements. Effective at the
Closing, other than any intercompany accounts governed by Section 5.11, all
arrangements, understandings or Contracts, including all obligations to provide
goods, services or other benefits, by Seller or its Affiliates, on the one hand,
and a Acquired Company on the other hand, shall be terminated without any party
having any continuing obligations or Liabilities to the other (and in a manner
that does not result in any Liability (other than a Liability for Taxes) to an
Acquired Company as of or following the Closing, unless such Liability, (a) is
owed solely by one Acquired Company the other Acquired Company or (b) is fully
reflected as a payable in calculating Closing Working Capital or as Indebtedness
and, following the timely payment of such payable, no Acquired Company will have
any further Liability with respect thereto), except for this Agreement and the
Ancillary Agreements.

 

Section 5.13       Termination of Indebtedness; Liens; Judgments. As of or prior
to the Closing, Seller shall, or shall cause the Acquired Companies to (a) fully
discharge all of the Acquired Companies’ Indebtedness and to obtain the release
of all liens in favor of the holders thereof, (b) use commercially reasonable
efforts to deliver to Buyer payoff letters evidencing the discharge of such
Indebtedness and release of such liens, as applicable and (c) cause the
discharge or termination of all recorded liens, judgments and Uniform Commercial
Code financing statements with respect to the Acquired Companies, Decimal
Industries Inc., Miller Stuart Inc. and Woodbine Products, Inc. which have not
lapsed.

 



45



 

Section 5.14       Payments. Seller shall promptly pay or deliver to the
appropriate Acquired Company any monies or checks that have been sent to Seller
or its Affiliates after the Closing Date to the extent they are due to an
Acquired Company, including by customers, suppliers or other contracting parties
of an Acquired Company for goods or services provided by an Acquired Company.

 

Section 5.15       Books and Records.

 

(a)               In order to facilitate the resolution of any claims made
against or incurred by Seller prior to the Closing, or for any other reasonable
purpose, for a period of three years after the Closing, Buyer shall:

 

(i)                retain the books and records (including personnel files) of
the Acquired Companies relating to periods prior to the Closing in a manner
reasonably consistent with the prior practices of the Acquired Companies; and

 

(ii)              upon reasonable notice, afford the Representatives of Seller
reasonable access (including the right to make, at Seller’s expense,
photocopies), during normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(b)               In order to facilitate the resolution of any claims made by or
against or incurred by Buyer or the Acquired Companies after the Closing, or for
any other reasonable purpose, for a period of three years following the Closing,
Seller shall:

 

(i)               retain the books and records (including personnel files) of
Seller which relate to the Acquired Companies and their operations for periods
prior to the Closing; and

 

(ii)             upon reasonable notice, afford the Representatives of Buyer or
an Acquired Company reasonable access (including the right to make, at Buyer’s
expense, photocopies), during normal business hours, to such books and records;

 

provided, however, that any books and records related to Tax matters shall be
retained pursuant to the periods set forth in ARTICLE VI.

 

(c)               Neither Buyer nor Seller shall be obligated to provide the
other party with access to any books or records (including personnel files)
pursuant to this Section 5.11 where such access would violate any Law.

 

Section 5.16       Financing. Prior to the Closing, Seller shall, and shall
cause the Acquired Companies to, and shall use their commercially reasonable
efforts to cause their Representatives (including auditors) to, provide all
cooperation that is necessary, customary or advisable and reasonably requested
by Buyer to assist Buyer in the arrangement of financing in connection with the
transactions contemplated by this Agreement.

 



46



 

Section 5.17       Closing Conditions. From the date hereof until the Closing,
each party hereto shall, and Seller shall cause the Acquired Companies to, use
reasonable best efforts (without the obligation to pay any money) to take such
actions as are necessary to expeditiously satisfy the closing conditions set
forth in ARTICLE VII hereof.

 

Section 5.18       Public Announcements. Unless otherwise required by applicable
Law or securities exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed). The parties
shall cooperate as to the timing and contents of any such announcement including
providing as much written notice and opportunity to review and comment to the
other party as is practical under the circumstances.

 

Section 5.19       Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE VI 

 

TAX MATTERS

 

Section 6.01       Tax Covenants.

 

(a)               Without the prior written consent of Buyer, Seller (and, prior
to the Closing, each Acquired Company, its Affiliates and their respective
Representatives) shall not, to the extent it may affect, or relate to, an
Acquired Company, make, change or rescind any Tax election, amend any Tax Return
or take any position on any Tax Return, take any action, omit to take any action
or enter into any other transaction that would have the effect of increasing the
Tax liability or reducing any Tax asset of Buyer or an Acquired Company in
respect of any Post-Closing Tax Period. Seller agrees that Buyer is to have no
liability for any Tax resulting from any action prior to the Closing Date of
Seller, an Acquired Company, its Affiliates or any of their respective
Representatives, and agrees to indemnify and hold harmless Buyer (and, after the
Closing Date, the Acquired Companies) against any such Tax or reduction of any
Tax asset.

 

(b)               All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the Ancillary Documents
(including any real property transfer Tax and any other similar Tax) shall be
borne and paid by Seller when due. Seller shall, at its own expense, timely file
any Tax Return or other document with respect to such Taxes or fees (and Buyer
shall cooperate with respect thereto as necessary).

 



47



 

(c)               Seller shall prepare, or cause to be prepared, all Tax Returns
required to be filed by an Acquired Company or Seller and/or its Affiliates with
respect to an Acquired Company after the Closing Date relating to a Pre-Closing
Tax Period. Any such Tax Return shall be prepared in a manner consistent with
past practice (unless otherwise required by Law) and without a change of any
election or any accounting method and shall be submitted by Seller to Buyer
(together with schedules, statements and, to the extent requested by Buyer,
supporting documentation) at least 45 calendar days prior to the due date
(including extensions) of such Tax Return. If Buyer objects to any item on any
such Tax Return, it shall, within ten calendar days after delivery of such Tax
Return, notify Seller in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection shall be duly delivered, Seller and
Buyer shall negotiate in good faith and use their reasonable best efforts to
resolve such items. If Seller and Buyer are unable to reach such agreement
within ten calendar days after receipt by Seller of such notice, the disputed
items shall be resolved by the Independent Accountant and any determination by
the Independent Accountant shall be final. The Independent Accountant shall
resolve any disputed items within 20 calendar days of having the item referred
to it pursuant to such procedures as it may require. If the Independent
Accountant is unable to resolve any disputed items before the due date for such
Tax Return, the Tax Return shall be filed as prepared by Seller and then amended
to reflect the Independent Accountant’s resolution. The costs, fees and expenses
of the Independent Accountant shall be borne equally by Seller and Buyer. The
preparation and filing of any Tax Return of an Acquired Company that does not
relate to a Pre-Closing Tax Period shall be exclusively within the control of
Buyer.

 

Section 6.02       Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon an
Acquired Company shall be terminated as of the Closing Date. After such date
none of the Acquired Companies, Seller nor any of Seller’s Affiliates and their
respective Representatives shall have any further rights or liabilities
thereunder.

 

Section 6.03       Tax Indemnification. Except to the extent treated as a
liability in the calculation of Closing Working Capital, Seller shall indemnify
each of the Acquired Companies, Buyer, and each Buyer Indemnitee and hold them
harmless from and against (a) any Loss attributable to any breach of or
inaccuracy in any representation or warranty made in Section 3.21; (b) any Loss
attributable to any breach or violation of, or failure to fully perform, any
covenant, agreement, undertaking or obligation in ARTICLE VI; (c) all Taxes of
an Acquired Company or relating to the business of an Acquired Company for all
Pre-Closing Tax Periods; (d) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which an Acquired Company (or any
predecessor of an Acquired Company) is or was a member on or prior to the
Closing Date by reason of a liability under Treasury Regulation Section 1.1502-6
or any comparable provisions of foreign, state or local Law; and (e) any and all
Taxes of any person imposed on an Acquired Company arising under the principles
of transferee or successor liability or by contract, relating to an event or
transaction occurring before the Closing Date. In each of the above cases,
together with any out-of-pocket fees and expenses (including attorneys’ and
accountants’ fees) incurred in connection therewith. Seller shall reimburse
Buyer for any Taxes of an Acquired Company that are the responsibility of Seller
pursuant to this Section 6.03 within ten Business Days after payment of such
Taxes by Buyer or an Acquired Company.

 



48



 

Section 6.04       Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins before and ends after the Closing Date
(each such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

(a)               in the case of Taxes (i) based upon, or related to, income,
receipts, profits, wages, capital or net worth, (ii) imposed in connection with
the sale, transfer or assignment of property, or (iii) required to be withheld,
deemed equal to the amount which would be payable if the taxable year ended with
the Closing Date; and

 

(b)               in the case of other Taxes, deemed to be the amount of such
Taxes for the entire period multiplied by a fraction the numerator of which is
the number of calendar days in the period ending on the Closing Date and the
denominator of which is the number of calendar days in the entire period.

 

Section 6.05       Section 338(h)(10) Election.

 

(a)               At Buyer’s option, exercised at any time on or prior to
September 30, 2018, Seller shall join with Buyer in making a timely election
under Section 338(h)(10) of the Code (and any corresponding election under
state, local, and foreign Law) with respect to the purchase and sale of the
Shares of the Company hereunder (collectively, a “Section 338(h)(10) Election”).
Seller shall pay any Tax attributable to the making of the Section 338(h)(10)
Election and Seller shall indemnify Buyer and the Acquired Companies against any
adverse consequences arising out of any failure to pay any such Taxes.

 

(b)               If a Section 338(h)(10) Election is made, Seller and Buyer
shall (and shall cause their relevant Affiliates to) cooperate in the
preparation of all forms, attachments and schedules necessary to effectuate the
Section 338(h)(10) Election, including IRS Forms 8023 and 8883 and any similar
forms under applicable state and local income Tax Laws (collectively, the
“Section 338(h)(10) Forms”) in a manner consistent with the Total Purchase Price
Allocation Schedule and, if any, the Allocation. Seller and Buyer shall (or
shall cause their relevant Affiliates to) timely file such Section 338(h)(10)
Forms with the applicable taxing authorities. Each of Seller and Buyer agrees
that it shall not, and shall not permit any of its Affiliates to, revoke the
Section 338(h)(10) Elections following the filing of the Section 338(h)(10)
Forms without the prior written consent of Buyer and Seller, respectively.

 

(c)               [Intentionally omitted]

 

(d)               Total Purchase Price Allocation.

 

(i)               If a Section 338(h)(10) Election is made, for Tax purposes,
Seller and Buyer agree to (and agree to cause their respective Affiliates to)
allocate the Total Purchase Price and any other amounts treated as consideration
for such Tax purposes among the assets and shares deemed sold for U.S. federal
income tax purposes in accordance with Section 6.05(d) of the Disclosure
Schedule (such schedule, the “Total Purchase Price Allocation Schedule”).

 



49



 

(ii)              If a Section 338(h)(10) Election is made, no later than 60
calendar days after the Total Purchase Price is finally determined hereunder
(i.e., following adjustments made pursuant to Section 2.04 and payment of any
Contingent Payment or expiration of the period during which an event could occur
that would give rise to a Contingent Payment), Buyer shall deliver to Seller a
proposed allocation of the Total Purchase Price and other relevant amounts as of
the Closing Date, which allocation shall incorporate, reflect and be consistent
with the Total Purchase Price Allocation Schedule, and be determined in a manner
consistent with Sections 338 and 1060 of the Code and the Treasury Regulations
promulgated thereunder (the “Buyer’s Draft Allocation”). If Seller disagrees
with Buyer’s Draft Allocation, Seller may, within 30 calendar days after
delivery of Buyer’s Draft Allocation, deliver a notice (the “Seller’s Allocation
Notice”) to Buyer to such effect, specifying those items as to which Seller
disagrees and setting forth Seller’s proposed allocation of the Total Purchase
Price (and other relevant amounts). If the Seller’s Allocation Notice is duly
delivered, Seller and Buyer shall, during the 20 calendar days following such
delivery, negotiate in good faith to reach agreement on the disputed items or
amounts in order to determine the allocation of the Total Purchase Price (and
other relevant amounts). If Seller and Buyer are unable to reach such agreement,
each of Seller and Buyer may separately determine the allocation of the Total
Purchase Price (and other relevant amounts); provided, that any such allocation
shall incorporate, reflect and be consistent with the Total Purchase Price
Allocation Schedule. The allocation of the Total Purchase Price (and other
relevant amounts) as prepared by Buyer if no Seller’s Allocation Notice has been
timely delivered, as adjusted pursuant to any agreement reached by Seller and
Buyer, if any (the “Allocation”), shall be conclusive and binding on all
parties. The Allocation, if any, shall be adjusted, as necessary, to reflect any
subsequent payments treated as adjustment (if any) to the Total Purchase Price
pursuant to Section 2.04, ARTICLE VI and ARTICLE VIII. Any such adjustment shall
be allocated, consistent with this Section 6.05(d), to the asset, assets, or
shares (if any) to which such adjustment is attributable.

 

(iii)            If a Section 338(h)(10) Election is made, Seller and Buyer
shall (and shall cause their Affiliates to) (A) prepare and file all Tax Returns
(including the Section 338(h)(10) Forms), in a manner consistent with the
Section 338(h)(10) Election, the Total Purchase Price Allocation Schedule and,
if any, the Allocation and (B) not take any position inconsistent therewith on
any Tax Return, in connection with any Tax Proceeding or otherwise, in each
case, except to the extent otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code (or any similar provision of
applicable state, local or foreign Law).

 

Section 6.06       Contests. Buyer agrees to give written notice to Seller of
the receipt of any written notice by an Acquired Company or Buyer which involves
the assertion of any claim, or the commencement of any Action, in respect of
which an indemnity may be sought by Buyer pursuant to this ARTICLE VI (a “Tax
Claim”); provided, that failure to comply with this provision shall not affect
Buyer’s right to indemnification hereunder except to the extent Seller’s ability
to defend such claim is compromised by such failure. Buyer shall control the
contest or resolution of any Tax Claim; provided, however, that Buyer shall
obtain the prior written consent of Seller (which consent shall not be
unreasonably withheld or delayed) before entering into any settlement of a claim
or ceasing to defend such claim; and, provided further, that Seller shall be
entitled to participate in the defense of such claim and to employ counsel of
its choice for such purpose, the fees and expenses of which separate counsel
shall be borne solely by Seller.

 



50



 

Section 6.07       Cooperation and Exchange of Information. Seller and Buyer
shall provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
ARTICLE VI or in connection with any audit or other proceeding in respect of
Taxes of an Acquired Company. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers and documents relating to rulings or
other determinations by tax authorities. Each of Seller and Buyer shall retain
all Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of an Acquired Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
an Acquired Company for any taxable period beginning before the Closing Date,
Seller or Buyer (as the case may be) shall provide the other party with
reasonable written notice and offer the other party the opportunity to take
custody of such materials.

 

Section 6.08       Tax Treatment of Indemnification Payments. Any
indemnification payments pursuant to this ARTICLE VI shall be treated as an
adjustment to the Total Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

 

Section 6.09       Payments to Buyer. Any amounts payable to Buyer pursuant to
this ARTICLE VI shall be paid by the Escrow Agent pursuant to the terms of the
Escrow Agreement from the Indemnification Escrow Fund and to the extent such
amounts exceed the amount available to Buyer in the Indemnification Escrow Fund,
by Seller within 15 Business Days by wire transfer of immediately available
funds. Should a party not make full payment of any obligation arising under this
Article VI within 15 Business Days of a demand therefore, any amount payable
shall accrue interest at a rate per annum equal to five percent. Such interest
shall be calculated daily on the basis of a 365 day year and the actual number
of calendar days elapsed, without compounding.

 

Section 6.10       Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.21 and this ARTICLE VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 calendar days and shall not be
subject to any limitation set forth in Section 8.04; provided, however, that
obligations to indemnify and hold harmless shall not terminate with respect to
any specific matter as to which a Person to be indemnified shall have, before
expiration of the applicable period, previously made a claim by delivering a
written notice thereof (stating in reasonable detail the basis of such claim) to
the indemnifying person.

 

Section 6.11       Overlap. To the extent that any obligation or responsibility
pursuant to ARTICLE VIII may overlap with an obligation or responsibility
pursuant to this ARTICLE VI, the provisions of this ARTICLE VI shall govern.

 



51



 

ARTICLE VII 

 

CONDITIONS TO CLOSING

 

Section 7.01       Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of the following
condition:

 

(a)               No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

 

Section 7.02       Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)               Other than the Seller Fundamental Representations and the
representations and warranties in Section 3.05, the representations and
warranties of Seller contained in this Agreement, the Ancillary Documents and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties in the Seller Fundamental
Representations and the representations and warranties in Section 3.05 shall be
true and correct in all respects on and as of the date hereof and on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects).

 

(b)               Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Ancillary Documents to be performed or complied with
by it prior to or on the Closing Date; provided, that, with respect to
agreements, covenants and conditions that are qualified by materiality, Seller
shall have performed such agreements, covenants and conditions, as so qualified,
in all respects.

 

(c)               No Action shall have been commenced against Buyer, Seller or
an Acquired Company, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any transaction contemplated hereby.

 



52



 

(d)               All approvals, consents and waivers that are listed on Section
7.02(d) of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Buyer at or prior to the
Closing.

 

(e)               From the date of this Agreement, there shall not have occurred
any Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

 

(f)                Buyer shall have obtained sufficient cash proceeds from
financing transactions to enable Buyer to pay the Total Purchase Price and
consummate the transactions contemplated by this Agreement.

 

(g)               Buyer shall have received the Closing Financial Statements
from Buyer’s Accountants in accordance with Section 5.09.

 

(h)               The Ancillary Documents shall have been executed and delivered
by the parties thereto and true and complete copies thereof shall have been
delivered to Buyer.

 

(i)                 Buyer shall have received resignations of the directors and
officers of the Acquired Companies pursuant to Section 5.05.

 

(j)                 At least three Business Days before Closing, Seller shall
have delivered to Buyer the Closing Indebtedness Certificate and the Closing
Transaction Expenses Certificate.

 

(k)               Seller shall have delivered to Buyer the Estimated Closing
Working Capital Statement contemplated in Section 2.04(a)(ii).

 

(l)                 Seller shall have delivered to Buyer a good standing
certificate (or its equivalent) for each Acquired Company from the secretary of
state or similar Governmental Authority of the jurisdiction under the Laws in
which the Acquired Company is organized.

 

(m)             Seller shall have delivered to Buyer pay-off letters relating to
all Indebtedness of the Acquired Companies, in form and substance reasonably
acceptable to Buyer.

 

(n)               Seller and the Company shall have signed the Sublease.

 

(o)               Seller shall have delivered to Buyer a certificate pursuant to
Treasury Regulations Section 1.1445-2(b) that Seller is not a foreign person
within the meaning of Section 1445 of the Code.

 

(p)               Seller shall have delivered, or caused to be delivered, to
Buyer stock certificates evidencing the Shares, free and clear of Encumbrances,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.

 



53



 

(q)               Buyer shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Seller that each of the
conditions set forth in Section 7.02(a) and Section 7.02(b) have been satisfied.

 

(r)                Buyer shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Seller certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of Seller authorizing the execution, delivery and performance
of this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

 

(s)                Buyer shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Seller certifying the names
and signatures of the officers of Seller authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered hereunder and
thereunder.

 

(t)                 Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

Section 7.03       Conditions to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a)               Other than the representations and warranties of Buyer
contained in Section 4.01 and Section 4.04, the representations and warranties
of Buyer contained in this Agreement, the Ancillary Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section 4.01
and Section 4.04 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

 

(b)               Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and the Ancillary Documents to be performed or complied with by it
prior to or on the Closing Date; provided, that, with respect to agreements,
covenants and conditions that are qualified by materiality, Buyer shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

 



54



 

(c)               No injunction or restraining order shall have been issued by
any Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)               The Ancillary Documents shall have been executed and delivered
by the parties thereto and true and complete copies thereof shall have been
delivered to Seller.

 

(e)               Buyer shall have delivered to Seller cash in an amount equal
to the Closing Date Payment by wire transfer of immediately available funds, to
an account or accounts designated at least two Business Days prior to the
Closing Date by Seller in a written notice to Buyer.

 

(f)                Buyer shall have delivered to the Escrow Agent by wire
transfer of immediately available funds the Total Escrow Amount.

 

(g)               Buyer shall have delivered to third parties by wire transfer
of immediately available fund that amount of money due and owing from Seller to
such third parties as Transaction Expenses as set forth on the Closing
Transaction Expenses Certificate.

 

(h)               Buyer shall have delivered to holders of outstanding
Indebtedness, if any, by wire transfer of immediately available funds that
amount of money due and owing from the Acquired Companies to such holder of
outstanding Indebtedness as set forth on the Closing Indebtedness Certificate.

 

(i)                 Seller shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Buyer that each of the
conditions set forth in Section 7.03(a) and Section 7.03(b) have been satisfied.

 

(j)                 Seller shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

(k)               Seller shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Buyer certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement, the
Ancillary Documents and the other documents to be delivered hereunder and
thereunder.

 

(l)                 Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 



55



 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.01       Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein (other than
any representations or warranties contained in Section 3.21 (Taxes) which are
subject to ARTICLE VI) shall survive the Closing and shall remain in full force
and effect until the date that is eighteen months from the Closing Date;
provided, that (a) the representations and warranties in the Seller Fundamental
Representations, Section 4.01 (Organization and Authority of Buyer) and Section
4.04 (Brokers) shall survive indefinitely, (b) the representations and
warranties in Section 3.18 (Environmental Matters), Section 3.19 (Employee
Benefit Matters) and Section 3.20 (Employment Matters) shall survive until 60
calendar days after the expiration of the applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) related to the
matter(s) underlying such representations and warranties, (c) claims with
respect to the matters set forth in Section 8.02(d) of the Disclosure Schedule
shall survive indefinitely. All covenants and agreements of the parties
contained herein (other than any covenants or agreements contained in ARTICLE VI
which are subject to ARTICLE VI) shall survive the Closing indefinitely or for
the period explicitly specified therein. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.

 

Section 8.02       Indemnification by Seller. Subject to the other terms and
conditions of this ARTICLE VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates (including the Acquired Companies) and their respective
Representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Buyer
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)               any inaccuracy in or breach, or any third party allegation
that if true would constitute a breach or inaccuracy of any of the
representations or warranties of Seller contained in this Agreement or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement (other than in respect of Section 3.21, it being understood that the
sole remedy for any such inaccuracy in or breach thereof shall be pursuant to
ARTICLE VI), as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement (other than any
breach or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in ARTICLE VI, it being understood that the sole
remedy for any such breach, violation or failure shall be pursuant to ARTICLE
VI);

 



56



 

(c)               any Transaction Expenses or Indebtedness of an Acquired
Company outstanding as of the Closing to the extent not deducted from the
Initial Purchase Price in the determination of the Closing Date Payment pursuant
to Section 2.04(a)(i); and

 

(d)               the matters set forth on Section 8.02(d) of the Disclosure
Schedule, with the limitations set forth therein.

 

Section 8.03       Indemnification by Buyer. Subject to the other terms and
conditions of this ARTICLE VIII, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)               any inaccuracy in or breach, or any third party allegation
that if true would constitute a breach or inaccuracy of any of the
representations or warranties of Buyer contained in this Agreement or in any
certificate or instrument delivered by or on behalf of Buyer pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); or

 

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement (other than
ARTICLE VI, it being understood that the sole remedy for any such breach thereof
shall be pursuant to ARTICLE VI).

 

Section 8.04       Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)               Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $150,000 (the
“Basket Amount”), in which event Seller shall be required to pay or be liable
for all such Losses in excess of $75,000. The aggregate amount of all Losses for
which Seller shall be liable pursuant to Section 8.02(a) shall not exceed
$2,000,000.

 

(b)               Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 8.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.03(a) exceeds the Basket Amount,
in which event Buyer shall be required to pay or be liable for all such Losses
in excess of $75,000. The aggregate amount of all Losses for which Buyer shall
be liable pursuant to Section 8.03(a) shall not exceed $2,000,000.

 

(c)               Notwithstanding the foregoing, the limitations set forth in
Section 8.04(a) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of any of the Seller
Fundamental Representations, provided that, the aggregate amount of all such
Losses for which Seller shall be liable shall not exceed the Total Purchase
Price.

 



57



 

(d)               Notwithstanding the foregoing, the limitations set forth in
Section 8.04(b) shall not apply to Losses based upon, arising out of, with
respect to or by reason of any inaccuracy in or breach of an inaccuracy in or
breach of a representation or warranty in Section 4.01 and Section 4.04,
provided that, the aggregate amount of all such Losses for which Buyer shall be
liable shall not exceed the Total Purchase Price.

 

(e)               Notwithstanding the foregoing, the limitations set forth in
Section 8.04(a) and Section 8.04(c) shall not apply to Losses based upon,
arising out of, with respect to or by reason of any inaccuracy in or breach of a
representation and warranty in Section 3.16 or Section 3.18 or with respect to
indemnification provided for in Section 8.02(c) or Section 8.02(d).

 

(f)                For purposes of this ARTICLE VIII, any inaccuracy in or
breach of any representation or warranty and the calculation of any Losses
resulting therefrom shall be determined without regard to any materiality,
Material Adverse Effect or other similar qualification contained in or otherwise
applicable to such representation or warranty.

 

Section 8.05       Indemnification Procedures. The party making a claim under
this ARTICLE VIII is referred to as the “Indemnified Party,” and the party
against whom such claims are asserted under this ARTICLE VIII is referred to as
the “Indemnifying Party.”

 

(a)               Third Party Claims. If any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than 30 calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel (reasonably satisfactory to the Indemnified Party), and the
Indemnified Party shall cooperate in good faith in such defense; provided, that
if the Indemnifying Party is Seller, such Indemnifying Party shall not have the
right to defend or direct the defense of any such Third Party Claim that (x) is
asserted directly by or on behalf of a Person that is a supplier or customer of
an Acquired Company, or (y) seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes
the defense of any Third Party Claim, subject to Section 8.05(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available (subject to the
provisions of Section 5.06) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim. Notwithstanding anything in this Agreement to the contrary,
Seller hereby assumes the defense of the Actions set forth on Section 8.02(d) of
the Disclosure Schedule and any Action arising out of item six (6) on such
Schedule (with limitations set forth therein), and will directly pay any and all
costs, expenses and other Losses with respect thereto.

 



58



 

(b)               Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b)). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten calendar days after its receipt of such notice, the Indemnified Party
may continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

(c)               Direct Claims. Any Action by an Indemnified Party on account
of a Loss which does not result from a Third Party Claim (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 20 calendar days after its
receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to an
Acquired Company’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 20 calendar day period, the Indemnifying Party shall be
deemed to have accepted such claim. If the Indemnifying Party rejects such
claim, it shall, within such 20 calendar day period, notify the Indemnified
Party in writing of its rejection, specifying with particularity the factual or
legal basis therefor. If a notice of rejection shall be duly delivered, the
Indemnified Party and the Indemnifying Party shall negotiate in good faith and
use their reasonable best efforts to resolve the claim. If the Indemnified Party
and the Indemnifying Party are unable to reach such agreement within ten
calendar days after receipt by Indemnified Party of the rejection notice, the
Indemnified Party shall be free to pursue such remedies as may be available to
the Indemnified Party on the terms and subject to provisions of this Agreement.

 



59



 

(d)               Tax Claims. Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event or proceeding in respect
of Taxes of An Acquired Company (including, but not limited to, any such claim
in respect of a breach of the representations and warranties in Section 3.21
hereof or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking or obligation in ARTICLE VI) shall be governed
exclusively by ARTICLE VI hereof.

 

Section 8.06       Payments; Indemnification Escrow Fund.

 

(a)               Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to ARTICLE VI or this ARTICLE VIII, the
Indemnifying Party shall satisfy its obligations within ten Business Days of
such agreement or final, non-appealable adjudication, as provided for by Section
8.06(b) or by wire transfer of immediately available funds. The parties hereto
agree that should an Indemnifying Party not make full payment of any such
obligations within such ten Business Day period, any amount payable shall accrue
interest from and including the date of agreement of the Indemnifying Party or
final, non-appealable adjudication to and including the date such payment has
been made at a rate per annum equal to five percent. Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of
calendar days elapsed, without compounding.

 

(b)               Any Losses payable to a Buyer Indemnitee pursuant to this
ARTICLE VIII shall be paid by the Escrow Agent pursuant to the terms of the
Escrow Agreement from the Indemnification Escrow Fund and to the extent such
amounts exceed the amount available to Buyer in the Escrow Fund, from Seller in
accordance with Section 8.06(a).

 



60



 

(c)               In any Action relating to a dispute of a claim made for
indemnification pursuant to ARTICLE IV or this ARTICLE VIII (including claims by
Buyer for payment from the Indemnification Escrow Fund in accordance with the
Escrow Agreement), the prevailing party shall be entitled to recover its
reasonable attorneys' fees and other reasonable costs and expenses incurred in
connection with such Action from the other party.

 

Section 8.07       Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Total Purchase Price for Tax purposes, unless
otherwise required by Law.

 

Section 8.08       Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

Section 8.09       Exclusive Remedies. Subject to Section 5.07 and Section
10.11, the parties acknowledge and agree that their sole and exclusive remedy
with respect to any and all claims (other than claims arising from fraud,
criminal activity or willful misconduct on the part of a party hereto in
connection with the transactions contemplated by this Agreement) for any breach
of any representation, warranty, covenant, agreement or obligation set forth
herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in ARTICLE VI and this
ARTICLE VIII. In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in ARTICLE VI and
this ARTICLE VIII. Nothing in this Section 8.09 shall limit any Person’s right
to seek and obtain any equitable relief to which any Person shall be entitled or
to seek any remedy on account of any party’s fraudulent, criminal or intentional
misconduct.

 

ARTICLE IX 

 

TERMINATION

 

Section 9.01       Termination. This Agreement may be terminated at any time
prior to the Closing:

 

(a)               by the mutual written consent of Seller and Buyer;

 

(b)               by Buyer by written notice to Seller if:

 



61



 

(i)                Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure has not been cured by
Seller within ten calendar days of Seller’s receipt of written notice of such
breach from Buyer; or

 

(ii)              any of the conditions set forth in Section 7.01 or Section
7.02 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by June 19, 2018 unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;

 

(c)               by Seller by written notice to Buyer if:

 

(i)                Seller is not then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Buyer pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in ARTICLE VII and such breach, inaccuracy or failure has not been
cured by Buyer within ten calendar days of Buyer’s receipt of written notice of
such breach from Seller; or

 

(ii)              any of the conditions set forth in Section 7.01 or Section
7.03 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by June 19, 2018, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or

 

(d)               by Buyer or Seller if (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

 

Section 9.02       Effect of Termination. If this Agreement is terminated in
accordance with this Article, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto except:

 

(a)               as set forth in this ARTICLE IX and Section 5.06 and ARTICLE X
hereof; and

 

(b)              that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

 



62



 

ARTICLE X 

 

MISCELLANEOUS

 

Section 10.01   Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 10.02   Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10.02):

 

If to Seller:

 

Air Industries Group

360 Motor Pkwy # 100

Hauppauge, New York 11788

Facsimile: (631) 206-9206

E-mail: lou.melluzzo@airindustriesgroup.com

Attention: Luciano Melluzzo

 

with a copy to:

 

Mandelbaum Salsburg

1270 6th Avenue, 18th Floor

New York, New York 10020

Facsimile: (973) 325-7467

E-mail: vmcgill@lawfirm.ms

Attention: Vincent J. McGill, Esq.

 



63



 

If to Buyer:

 

CPI Aerostructures, Inc.

91 Heartland Blvd,

Edgewood, New York 11717

Facsimile: (631) 586-5840

E-mail: dmccrosson@cpiaero.com

Attention: Douglas McCrosson

 

with a copy to:

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, New York 10174

Facsimile: (212) 818-8881

E-mail: dmiller@graubard.com and plucido@graubard.com

Attention: David Alan Miller, Esq. and Paul Lucido, Esq.

 

Section 10.03   Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.04   Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 10.05   Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Except as provided in Section 5.07(e), upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 



64



 

Section 10.06   Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 10.07   Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 10.08   No Third-party Beneficiaries. Except as provided in Section 6.03
and ARTICLE VIII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 10.09   Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 10.10   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)               This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

(b)               ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE LOCATED IN THE
CITY OF NEW YORK AND COUNTY OF NEW YORK, AND EACH PARTY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 



65



 

(c)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).

 

Section 10.11   Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.12   Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[Remainder of page intentionally left blank]

 



66



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



  AIR INDUSTRIES GROUP         By: /s/ Michael Recca     Name: Michael Recca    
Title:   Chief Financial Officer         CPI AEROSTRUCTURES, INC.         By:
/s/ Douglas McCrosson     Name: Douglas McCrosson     Title:   Chief Executive
Officer

 

67

 